l ii
Fill in this information to identify your case: . §§ w ‘_‘§, ©ZCL/€ 5 §§ §§
' ` §§ §§

Unlled Siates Bankruptcy Couit for the:

_ §§ FI,|

§§[gg&g[g] Distnct of_\MLl_§h_\_|Q£ah)l’\ _.J §§ §
case numberiirmwni; ___ Chai)teryou are filing under 39 »I‘_'
la Cliapter? § w

El cnapiern
l:l Ci§apter12
l:l Chapter13

El Check if this is an
amended filing

 

 

Official Form 101
Voluntary Petition for lndividuals Filing for Bankruptcy izm

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
jointcase-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separate|y, the form uses Debtor land
Debtoi'Z to distinguish between them. ln joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The

same person must he Debtor 1 in all of the forms.

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
informationl lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known}. Answer every question.

m Identify Yourself

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

'AbOUf Debf°r. 1£ n ' Ab¢>ut Debtor 2 (Spouse Oniy in a Joint Caseii n n
i. Your full name
Write the name that is on your _
government-issued picture _ B@“`H`{ _ ' _
identification (for example, F'“"t name F"S* name
your driver's license or imminng .:
passport). iiiddie n'ame _ ‘ media name
Bring your picture 513$0¥]
identification to your meeting Last name Last name
with the trusteel
Suftix(Sr.. .lr., l|l |l|) Suffix(Sr.. Jr., ii. lll)
2. All other names you
have used lri the last 8 Fim name Firs{ name
years
include your married Or Middie name Micid|e name
maiden names
Last name Last name
Firsi name First name
Middle name Midd|e name
Last name Last name
3. On|y the last 4 digits of .
your Social Security xxx _ XX " L i --~L~Q- -"'-z- XXX _ XX ' _ _ _ _--
number or federal oR OR
individual Taxpayer 9
identification number XX ~ ><X -__ __..._ a__ _ 9 ><>< - XX -_ _ ,,____ ___
(l`i'iN) *
Otl`icia| Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 1

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 1 Of 53

 

oenteri 2321 lj'_’\'_i" l!itl;\él{i¢ikzl i?)L§§t)l/i
l-'irst Name Midd|e Nama Last blame

Case number tii‘imewni

 

4. Any business names
and Employer
ldentification Numbers
(ElN) you have used in
the last 8 years

include trade names and
doing business as names

About Debtor 1:

El l have net used any business names or EiNs_

Ab_out Debtor 2 (Spouse Only iri a Jolnt Case):

i:i l have not used any business names er EiNs.

 

Business name

Business name

 

Business name

§i'ii_

H_

Business name

H_`

ET_

 

5. Where you live

15505 we and si~.

_ lt Debtor 2 lives at a different address:

 

 

 

 

Number Street '- i\iumber Street

i/ancowve,r ven sneed

Cl'fy Sfate ZlP COdE n Cii.y Sfai.e ZiP CUdB
diana

County County

lf your mailing address is different from the one
above, till it in here. Note that the court will send
any notices to you at this mailing address

|f Debtor 2’s mailing address is different from

' yours, fill it in here. Note that the court will send

any notices to this maitlng address

 

 

 

 

 

Nurnber Street Number Street

P.O. Box ' P.O. BO><

city state th code - city state ziP code
s. Why you are choosing Check one: Check orie:

this district to file for
bankruptcy

Otficial Form 101

iii over tile test 130 days before nine this petition
l have lived in this district longer than in any
other district

\;l l have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

E] Over the last 180 days before liiing this petiticn,
E have lived in this district longer than in any
other districtl

m l have another reason Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Voluntary Petition for |ndivii:tuais Filing for Bankruptcy page 2

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 2 Of 53

 

 

Debtor 1

Case number (tfimewn)

 

…nnid indem
Fi blame Midd|a Narrie.f Last blame

 

m Tetl the Court Ahout Your Banlmlptcy Case

§7.

The chapter of the
Bankruptcy Code you
are choosing to file
under

Cheok orie. (For a brief description of each, see Notr'ce Required by 11 U.S.C. § 342(b) for individuals Fiiing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

il Chapter 7

ill Chapier 11
El Chapter 12
El Chapter 13

 

 

 

 

 

 

 

 

 

thciai Form 101

s. How you will pay the fee |;i | will pay the entire fee when l file my petition Piease check with the clerl<’s office in your
l locai counter more details about how you may pay. Typicaliy, if you are paying the fee
yourseif, you may pay With cash, cashier’s cbeck. or money order. if your attorney is
submitting your payment on your beha|f, your attorney may pay with a credit card or check
with a pre-printed address
ill | need to pay the fee in installments if you choose this option, sign and attach the
Appii'cation for Individuais to Pay The Filing Fee in installments (Ofiiciai Form 103A).
w l request that my fee be waived (You may request this option only it you are filing for Chapter 7_
By lawl sludge mayr but is riot required to, waive your fee, and may do so only ii your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must iii| out the Appiication to Have the
Chapter 7 Fiiing Fee Waived (0iiicia| Form 1035) and tile it with your petition
z 9. Have you filed for m No
' bankruptcy within the
last 3 years? U Yes. oietrict when case number
nut ooinYY
District When Case number
Mlvii oothY¥
Dislril:t When Case number
unit ooiYYYY
5 10. Are any bankruptcy [} No
cases pending or being .
filed by a spouse Who is B YES- DEbf°¥ MMDCM____ RE|HEOI'\SNP fo you W_
not ming th's case Wlth District vy¥_.§i!l[! Dl§rl: QE QIR When l 1121 lie Case number, it known l&°'q%q ?-q "M:n"
you, or by a business MM mg ,YYYY -
partner, or by an
afti|iate?
Debtor Relahonsiiip to you
District Wnen Case number, ii known
viii i omva
j 11- 00 you rent your No. Go to line 12.
residence? |;.i Yes. Has your landlord obtained an evictionjudgment against you?

Ci No. co to line 12.

Ci `i/es. Fill out initial StatementAbout an Eviction JudgmentAgainst You (Form 101A) and tile it as
part of this bankruptcy petition

Voluntary Petition for individuals Filing for Bankruptcy page 3

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 3 Oi 53

 

Debtor 1 BUfl H'i MLUJE iapr p'i 188 010 Case number (iritneivni

First Name Middl le Nai'n Last Narrte

m Report About Any Businesses ¥ou own as a Sole Proprietor

§.12 Are you a sole proprietor l:| No_ 90 to parr 4_

of any fu|i- or part-time
business? m Yes. Narne and location of business

A sole proprietorship is a Mu hess p)ndu whom ( Bu)'lne§$ Clo.'>€:n

business you operate as an N fb _E
individual, and is not a ame° “S'"ess' ' any

separate legal entity such as
a corporatlcn, partnership or 603 VWUCDDK~ Wau d gi
L;_C_ Numbsr Street

il you have mere than one
sole proprietorshipl use a

separate sheet and attach it l ] g V\M M . 019 932

to this Peflli<m- C,W v state ziP cede

 

C!ieck the appropriate box to describe your business

a Health Care Business (as detined in 'l'i U.SiC. § 101(27/-\))
El single Aeeet Reai Estete (as denied in 11 u.S.c. § 101 (51i3))
Et stockbroker res denies in 11 u.s.c_ § ioirssni)

a Commodity Broker (as defined in 11 U.S.C_ § 101(6))

W None of the above

 

13. Are you filing under ff you are filing under Cliapter 11 the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines it you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations cash»ilow statement, and federal income tax return or if

are you a aman business any of these documents do not exist, follow the procedure in 11 U S. C. § 1116(1)(3).

debtor?
EN. i tri' hat 11.
For a definition of small o am no ling under C p er
business damon 363 Ei Ne. | am filing under Chapter 11, but i am NOT a small business debtor according to the definition in
11 U\S.C- § 191(51|3)- the Banttrupicy Code.

ij Yes. l am iiling under Chapter11 and lam a small business debtor according to the definition in the
Bankruptcy Code.

m Report if You Own or Have Any Hazardous Property or Ariy Property That Needs Immediate Attention

 

14. Do you own or have any m No

- property that poses or is
alleged to pose a threat m YBS. Wht':it iS the i'lBZEli'C‘i?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For ekample, do you own
perishable goods orlivestock
that must be fed, ora building
that needs urgent repairs?

 

 

if immediate attention is needed, why is it needed?

 

 

Whete is the properiy?

 

 

 

blumber Street
City State ZlP Code
Ofi"iciai Form 101 Voiuntary Petition for individuals Filing for Bankruptcy page 4

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 4 Ol 53

 

Debtor 1
Fl Name Mlddle Narn La Narne

Case number (irknmvn)

m Explain Your Effort$ to Receive a Briefing About Creclit Counsellng

§

 

, 15 Tell the court whether Ab°ut Deb't°"`
you have received a
briefing about credit Y°“ must Check °"e"
counse|mg’ m l received a briefing from an approved credit
counseling agency within the 180 days before t
The [aW makes wm you filed this bankruptcy petition, and l received a
receive a brienng about credit certificate of completion

counseling before you file for
bankruptcy You must
truthfully check one of the

fowng Ch°ices' |f you Ci l received a briefing from an approved credit

cain.not do SO‘ you are not counseling agency within the 180 days before |

eliglb[e to me‘ filed this bankruptcy petitionl butt do not have a
certificate of completion

Wi'thin 14 days after your tile this bankruptcy petition,
you lVlUST f` le a copy of the certif cate and payment
plan, if any.

Attach a copy of the certihcate and the payment
plan, if any, that you developed with the agency.

ii you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors

Ca".beg'“ C°"e°*‘°“ acf""l'es El i certify that i asked for credit counseling

again' services from an approved agency, but was
unable to obtain those services during the 7
days afterl made my request, and exigent
circumstances merit a BB-day temporary waiver
of the requirementl

`io ask for a 150-day temporary waiver of the
requirementl attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you died for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court ls
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

lf the counts satisbed with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed if any. li you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

Ei l am not required to receive a briefing about
credit counseling because of:

Ei incapacity l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

g Disability. ivly physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l
reasonably tiied to dc so.

i;i Active duty. l am currently cri active military
duty in a military combat zone.

if you believe you are not required to receive a
brienng about credit counseling, you must tile a
motion for waiver of credit counseling with the ccurt.

Official Form 101 Voluntary Petition for individuals Fiiing for

CaSe 19-40245-|\/|.]H DOCJ_ Filed 01/30/19 Ent.

Abo_ut Dehtor 2 (Spouse Only in a Joint Case):
You must check one: §

Ci t received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

U l received a briefing from an approved credit
counseling agency within the 180 days before l j
filed this bankruptcy petition, but l do not have a

certificate of completion.

Within 14 days after youi file this bankruptcy petition,
you MUST l` le a copy of the certificate and payment `
plan if any. .;

i;l l certify that l asked for credit counseling
services from an approved agency, but was
unabte to obtain those services during the 7
days afterl made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ash for a 130-day temporary waiver of the
requirementl attach a separate sheet explaining
whateffoits you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for l:ianlcruptcyl

if the court is satisfied with your reasons, you must
still receive a brienng within 30 days after you die
You must file a certificate from the approved
agenoy, aiong with a copy of the payment plan you
developed, if any. lf you do not do so, your case
may be dismissed

Any extension of the 130-day deadline is granted
only for cause and is limited to a maximum of 15
days.

a l am not required to receive a briefing about
credit counseling because of:

a |ncapacity. l have a mental illness or a mental g
deficiency that makes me :
incapable of realizing or making
rational decisions about linances.

Ei Disabi|ity. lilly physical disability causes me
to be unable to participate in a
briehng in person, by phone, or
through the internet, even after l
reasonably tried to do so.

Ei Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must ble a l
motion for waiver cf credit counseiing with the court.

Bankruptcy page 5

01/30/19 10209:50 Pg. 5 Oi 53

 

 

anton Blmli-i hint nfin Ei§slll;l

First blame ' Midd|e N'arha

m Answer These duestions for Reporting Purposes

" lo. what kind of debts do
` you have?

Last blame

Case number {irlinowni

16a Are your debts primarily consumer debts? Consumer debts are denned in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose."

ill No_ co to line iob.
13 Yos. soto lino lr.

tbb. Are your debts primarily business debts? Busl‘ness debts are debts that you incurred to obtain
money fora business orinvestment or through the operation ot the business or investment

til No. eo lo line leo
El Yos. eoloiino 17.

160. State the type of debts you owe that are not consumer debts or business debts

 

 

§ 1r. Are you filing under
‘ Chapter 'l'?

Do you estimate that after
any exempt property is
excluded and
administrative expenses

§ are paid that funds will be
' availabte for distribution
to unsecured creditors?

lla. l-low many creditors do
* you estimate that you
owe?

19. How much do you
` estimate your assets to
be worth?

20. How much do you
" estimate your liabilities
to be?

i

Sign Below

D No. l oni nolnling uneorcnopioir. co lo lino 1a

Yes. t arn filing under Chapter 7. Do you estimate that after any exempt properly is excluded and
administrative expenses are paid that funds will be available to distribute lo unsecured creditors?

.i No
l;l \’es

fill 149

El 50-99
Ci too-199
Ci 200-sss

i& $0-$50,000

iii $50.001-$100,000
U $100,001-$500,000
t;l ssoo.ool-sl million

|Zl $0-$50,000

El sso,ool-sioo,ooo
sico,ooi-$soo,ooo
|Zl ssoo.ooi-$l milllon

ill i,ooo»s.ooo
E] 5,001-10.000
El 10,001-25,000

Ei $i,ol)o,ooi-$lo million

l;l $10,000,001»$50 million
Cl $50,000,001-$100 million
El $ioo,ooo,ool-$scl) million

U $l,ooo,ooi-$io million

El $10,000,001-$50 million
El sso,ooo,ool-sloo million
lZl $100,000,001-$500 million

l:l 25,001-50,000
E| so,cel-ioo,ooo
El ivloioinon 100,000

l`.] saoo,ooo,l)oi~$l billion

l;l s1 ,000.000,001-$10 billion
|Zl sio,ooo,ooo,ooi-$bo billion
n Nlore than $50 billion

El saoo,ooo,oot-$i billion

El $i,ooo,ooo,ool-$io billion
El sio,ooo,ooo,ooisso billion
t;l lvioro than $50 billion

 

Foi' you

l have examined this petition, and l declare under penalty of perjury that the information provided is true and

correct

lfi have chosen to tile under Chapter 7, l am aware that l may proceed, if eligible, under Chapter 7, 11,12, or 13
of title it, Urlited States Code. l understand the relief available under each chapter, and l choose to proceed

under Chapter 7.

if no attorney represents me and l did riot pay or agree to pay someone who is not an attorney to help me fill out
this document t have obtained and read the notice required by 11 U.S.C. § 342(&)).

l request relief irl accordance with the chapter of title 11, United States Code, specified in this petition.

t understand making a false statement, concealing propelty, or obtaining money or property by fraud in connection
with a bankruptcy case carl result in fines up to $250,099, or imprisonment for up to 20 years, or both.

18 U.S,C.§§152, 1341, 1519, and 3571.

X

 

Signatul'e of Deblor 1

Exeouted on

MM l DD I‘{YYY

Executed on
linn r on iYYYY

lgna ure 0 lea or

    

 

Oit"lcial Form 101

Voluntary Petition for lndividua|s Fiiing for Bankruptcy

 

page 6

CaSe 19-40245-|\/|.]H t DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 6 Of 53

 

ooblori Ean Mham mm§'§%t)h csse. s emma

Filst Narrle

For you if you are filing this
bankruptcy without an
`_ attorney

lf you are represented by
an attorney, you do not
' need to file this page.

 

Officia! Form 101

 

The law allows youl as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trusteel U.S. trustee, bankruptcy administratorl or audit
firm if your case is selected for audit if that happens you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules lf you do not lists debt, the debt may not be discharged lf you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding propertyl falsifying records, or lying. |ndividual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete
Bankr'uptcy fraud is a serious crime; you could be fined and imprisoned.

lt you decide to tile without an attorney. the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Prolcedurel and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

n No

m Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

m No

Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy formrs?
w No

g Yes. Name of Person .
Attach Bankrupfcy Petitr'on Preparer`s Notl`ce, Declaratr'on, and Signature (Ofl`lciai Folrn 119).

By signing here, l acknowledge that l understand the risks involved in filing without an attorney. |
have read and understood this notice, and l am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if l do'not properly handle the case.

  

f l ` ”"'I

 

_l. ` / w=__.¢__-'- ` \`__/"`-/
weatureoreobioraw~‘ signature or Doblor 2

»4 - cr
Date (i`f"-f¢g ' wis f Date
IDD J'YYYY MMI Di) fYYYY

 

 

 

 

Contaot phone (SM(O' 7 "-] 370 Contact phone
Celi phone (:")ld)d wl 7 ' j 251 0 Cell phone
Emai| address d ' 3 q a f ' Eirlail address

 

Voluntary Petition forlndividuals Fiiing for Bankruptcy page 8

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 7 Of 53

l
l

 

Flll in this information to identify your case:

Debiori F)€,Y'l ‘l`l"i Ma\/ hocer BlSSOl\

Flrst Name Mlddle blame Last Narrie

Debtor 2
{Spouse, it liling] First Narne dictate flame Last blame

United Siates Bankruptoy Couri for the: vuij fm Distn'ct of whinth

Case number

 

_ El check irihis is an
irri<nowm amended iiian

 

 

Official Form lOGSum
Summary of Your Assets and liabilities and Certain Statistical information 12i15'

Be as complete and accurate as possible if two married people are filing together, both are equally responsible for supplying correct
information. Fil| out all of your schedules first; then complete the information on this form. if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

 

Your assets
Va_lue of what you own

$L

1. Schedule A/B: Properi‘y (Oflicial Form 106AIB)

 

1a Copy line 55, Total real estale, from ScheduleA/B ..........................................................................................................
G.,

1b. Copy line 62, Total personal property, from Sched'ule A/B ............................................................................................... $ 27 55

ic. Copy line 63, Total of all property on Schedule A/B ......................................................................................................... $ Z,~i 15 C; co

 

 

 

 

m Summarize ¥our liabilities

Your liabilities
Amount you owe

2_ Schedule D.' Credi‘tors Who Have Clai'ms Secured by Property (Ofiiolal Form 1060) f
2a Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of F’art ‘l of Schedule D ............ $_'L

3. Schsdu!e E/F: Credi'fois Who Have Unsecured Clai'ms (Ofliciai Form lOBElF) $ ::E

 

 

 

 

 

 

 

Sa. Copy the total claims from Part 1 (priority unsecured claims) from line Se of Schedule E/F ............................................
, . . . . . » <-i'r'Z
3b. Copy the total claims from Part 2 (nonpnonty unsecured claims) from line 61 of Schedui'e E/F ....................................... + $ l l § W) .
, l .L
Your total liabilities $ l l 241 gsw-§§
Summarize Your lncome and Expenses
l o so g»jr-
4. Schedule l.' Your income (Oflicial Form 106|) _ 1 § : §§ § tim ‘f:»l£_-»
Copy your combined monthly income from line i2 of Schedule l .......................................................................................... $ ___________-_- `
5. Schedule J: Your Expenses (Ott"icial Form 106.!) ~~ 5 ¢;;O
Copy your monthly expenses from line 22c of Schedu!e J .................................................................................................... $ _ §§ d""_

 

Ofiicial Form 10BSum Summary of Your Assets and Liabilities and Certain Statistical information page 1 of2

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Eni. 01/30/19 10209:50 PQ. 8 Of 53

 

v

 

Debtori Ek!l“\ !!M mfg austin Case number iirimwm
First Name Midd|e e Last Name

m Answer These Questions for Administrative and Statistical Records

s. Are you filing for bankruptcy under Chapters 7, ‘l‘l, or13?

n No. Vou have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules

§ Yes

 

 

7. What kind of debt do you have?
`HYour debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fili out lines 8-99 for statistical purposes 28 U.S.C. § 159.

a Your debts are not primarily consumer debts. You have nothing to report on this part of the forrn. Check this box and submit
this form to the court with your other schedules

 

 

8. From the Statement of Your Current Monfhly Income: Copy your total current monthly income from Official l 1` 6b
Form 122A-1 Line 11; OR, Form 1223 Line 11; OR, Form 1220-1 Line 14. s l if 2 §§ '“"

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedu.le E/F:
. Total claim

From Part 4 on Sr:_hedul'e E/F, copy the following:

9a. Domeslio support obligations (Copy line Sa.) ' $___Q_v

l _ .
‘ O
9b. Taxes and certain other debts you owe the government (Copy line 6b.) $
9c. Clairns for death or personal iniury while you were intoxicated (Copy line 60.) $ O
Ll¢l 1 L./ l 93
Eld. Student loans (Copy line 6f.) $

 

9e. Obligations arising out of a separation agreement or divorce that you did not report as $ f z
priority claims (Copy line 69.)

9f. Debts to pension or profit-sharing plans, and other similar debts (Copy line 6h.) + $ il
sg. Toiai. Ads lines 93 through st ` $ q q l "-l' l @'3»~

 

 

 

 

 

 

 

 

Officiai Form 1068um Summary of your Assets and Liabilities and Certain Statistical information page 2 of 2

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Eni. 01/30/19 10209:50 PQ. 9 Of 53

 

Fi|l in this information to identify your case and this filing:

Debtorl B€n+h Ma\/Y'\Cl)rd B!S‘SO n

Ftrsi blame Micid|e Narrie Last Name

Debtor 2
[Spouse, if illing} Flrst blame Middle Nariie Last Name

United States Bankruptoy Courl for the: H¢M'UY\ District of wilmith

' Gase number

 

 

l:l Check if this is an
amended filing

 

 

Official Form 106A/B
Schedu|e AIB: Property lens

in each category, separately list and describe items List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possib|e. if two married people are filing together, both are equally
responsible for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

m Describe Each Residence, Building, Land, or Other Real Esl:ate You Own or I'lave an interest ln

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

W No. Go to Part 2.
[;l Yes. Where is the properly?

 

 

 

 

§ What is the property? Che°k an that app|y' Do not deduct secured claims or exemptions Put
m Singie-family horne the amount of any secured claims on Schedule D:
_ 1_1_ t l . . a Duplex or multi_umt mining Creditors Who Have Claims S_ecureo' by Propert_ic
Street addressl ifavailable, brother desonplion _ _ _
m CGildOminfum 01” COODGF€W@ Current value of the Current value of the
m lvlanufactured or mobile home entire Pl'OP€l’ty? portion you own?
a Land $ $
\;l investment property
_ g Timeshare Describe the nature of your ownership
Cifv Slaie ZlP Code n Oth interest (such as fee simp|e, tenancy by
i el the entireties or a tire estaie), if known

 

Who has an interest in the property? Cneci< one.

'5 m Debtorl only
County i;l Debtor2 only
m Debtor‘l and Debtor 2 only
El At least one of the debtors and another

Otber information you wish to add about this itom, such as local
property identification number:

 

 

n Check if this is community property
(see instnrctions)

 

il you own or have marathon one, list here:

`l

 

 

 

 

 

What is the property? Check all that app’v' Do not deduct secured claims or exemptions Put
_ n Slngle~family home the amount of any secured claims on Scl_redule D.'
1,2_ n _ _ _ g Dup|ex or mult|._Unu winding Cneditors Who Have Cleims Secured by Propeify. y
l Street addressl ifavai|abie, or other description 0 _ _ -- .. .' . . .. .. t . ¢. .-.- -- .§
; g Co“d°m'"'ilm OF moperat“"e Current value of the Current value of the 3
5 g Manufactured or mobile home entire Pl’opel‘ty? POl'inn you own?
z Cl Land $ $
Cl investment property
i . Describe the nature of your ownership
l
City Siato ZlP Code cl T'meshafe ` interest (such as fee simple, tenancy by

m ethel the entireties, or a life estate], if known.

Who has an interest in the property? Clieci< one,

§ n Debtorl only
' m Debtor2 only

 

 

 

County

 

n Debtorl and Debtor2 only a Check if this is community property
n At least one of the debtors and another (S€e i“SlFUCliOnS)
Other information you wish to add about this item, such as local
property identification number:
Of&cial Form 106Al'B Schedule AlB: Property page l

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Eni. 01/30/19 10209:50 PQ. 10 Of 53

 

 

Debtor t

First ante Mlddlo Name

1_3.

'ctSUYI

Last Nsme

Whaf is the property? Ctaeck atl that appiy.
m SingIe-tarni|y home

 

Street address, if availabie, or other description

n Duptex or muiti-unit building
l;l Condorninium or cooperative
n Manufactured or mobile horne

 

l;l Land
l;l investment property

 

City State

'Z|F' Code

l:l Timeshare
l;l other

 

Who has an interest in the property? Check one.

n Debtor t only

 

County

2. Add the doliar value of the portion you own for ali of your entries from Part 1, including any entries for pages
§ you have attached for Part 1. Write that number here. ...................................................................................... ')

m Describe Your Vehicles

E] Debtor 2 only
l;l Debtor t and Debtor 2 only
cl At ieast one of the debtors and another

Case number ramon

Credr'tors Who Have Ciaims Secureo' by Property

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.'

Current value of the Current vatue of the§

entire property?
$ $

portion you own?

Describe the nature of your ownership
interest (such as fee simp|e, tenancy by
the entireties, or a life estate), if known.

 

m Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local §

property identification number:

 

 

$ l l

 

 

 

Do you own, tease, or have iegai or equitable interest in any vehicles, whether they are registered or not? include any vehicles §

; you own that someone else orives. lf you lease a vehicie, also report it on Scheo‘ule G: Executo)y Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

No

ft Yes
|Vtake:
N|odel:

Year:

3.1.

Approximate mileage:

Other information:

 

 

 

 

 

Who has an interest in the property? Check one_

l;l Debtor 1 only

n DebtorZ only

l;l Debtor 1 and Debtor 2 oniy

m At least one of the debtors and another

l;l Check if this is community property (see
instructions)

if you own or have more than one, describe here:

Nlake:
|Vlode|:
Year:

3.2.

 

Approximate mileage:

Other information:

 

 

 

 

Ofticia| Form 106A!B

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50

Who has an interest in the property? Check one.

m Debtor 1 only

m Debtor 2 only

a Debtor l and Debtor 2 only

m At teast one of the debtors and another

Cl Check if this is community property (see
instructions)

Scheduie AlB: Property

Do not deduct secured ctaims or exemptions Put
the amount o_f any secured claims on Schedule D:
Creditors Who Ha`ve Claims Secureo‘ by Propeny.

Current value of the Current value of the;

entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount ot any secured claims on Schedule D:
Creditors Who Ha ve Ciaims Secured by Property

l

Current value of the Current value of the§

entire property? portion you own?

page 2
Pg. 11 of 53

 

 

 

 

 

 

Who has an interest in the property? Check one.

1
Debtor 1 qul'l'tl:\ lM/al'lln adm [SDgon
s ama Middle hhmc LastNarne
3_3, Nlai<e:
N|odei; n Debtort only
n DebtorZ only
Year:

Approximate mileage:

Other information:

 

 

 

 

lv|ake: _
Model:

Year:

3.4.

Approxlmate mileage:

Other information:

 

 

 

 

n Debtort and Det)tor 2 only
m At least one of the debtors and another

l;l Check if this is community property (see
instructions)

Who has an interest in the property? Check one_

l;l Debtorl only

n Debior 2 only

m Debtorl and Debtor2 only

l;l At least one ot the debtors and another

l;l Check if this is community property (see
instructions)

Case number (iiiinowni

Credii‘ars Who Have Clai'rns Seciired by Property

Current value of the Current value of the

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedirl'e D.'

entire property? portion you own?

Uo not deduct secured claims or exemptions Put
the amount of any secured claims on Schedul'e D.
Ci'eo'r'tors Who Have Claims Secured by Property

 

 

Current value of the Current value of the §

entire property? portion you own?

4. Watercraft, aircraft, motor homes, A`l'Vs and other recreational vehicles, other vehicles, and accessories §
Examp!es: Boats, trailers, motors, personal watercrah, fishing vessels, snowmobi|es, motorcycle accessories `

M No
g Yes

Niake:
Mode|:
Year'.

4.‘|.

Other information:

 

 

 

 

lf you own or have more than one, list here:.

lVlake:
Model:

Year:

4.2.

ther information:

 

 

 

 

 

Ofl"icial Form 106NB

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50

Who has an interest in the property? Check orie.
a Dei)tor 1 only

lj Debtor 2 only

a Debtor 1 and Debtor 2 only

U At least one of the debtors and another

m Check if this is community property (see
instructions)

Who has an interest in the property? Check one_

l;l Debtor 1 only

n Debtor 2 only

ft senior i and oebior 2 only

a At least one of the debtors and another

l;l Check if this is community property (see
instructions)

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Fart 2. Write that number here ........................................................................................................................ -)

Scheduie AIB: Property

Current value of the

Do not deduct secured claims or exemptions Put

Credi'tors Who Have Ciai'ms Scciired by Property

Do not deduct secured claims or exemptions Put
the amount ot any secured claims on Schedui'e D: `
Credi'tors Who Have _Clar'ms S_ecured_by Property'._

Current value of the

entire property? portion you own?

 

the amount of any secured claims on Schedul'e D:

Current value of the Current value of the
entire property? portion you own?

 

 

page 3

Pg. 12 of 53

 

 

 

 

Debtor 1 W_WM blng Case number ¢rrknawnl
First sine Middle |~ia LastNarne
m Descrihe Vour Personal and Househoid items

 

Do you own_or_ have any__tega| `or equitable interest in any of the following items? '-_ § '

. 6. i-|ouseho|d goods and furnishings
§ Examples: Maior appliances furniture, linens, chlna, kitchenware

w NO __......__.

_cui`ré§itvald`e urine - - -;

portion you own?

Do not deduct secured claims

or exemptions

 

§ El Yes. Describe.........

 

 

§ 7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media piayers. games

C}No

 

Yes. Describe .......... C"“ phonel V‘dco qame‘§, homt CDmPLL+U' 1" Pr"" +U`

 

 

 

8. Collectib|es of value

Examples: Antiques and ngun'nes; paintings, prints, or other ariwork; books, pictures, or other art objecls;
stamp, coin, or baseball card collections; other collectionsl memorabiila, collectibles

 

§ No
§ El Yes. Descn'be ..........

 

 

 

s. Equipment for sports and hobbies

Examples: Sports, photographic1 exercise, and other hobby equipmeni; bicycles, pool lables, golf ciubs, skis; canoes
and kayaks; carpentry tools; musical instruments

W No `_

 

L;l Yes. Descn'be .......... §

 

z 10.Firearms
Exempies: Pistols, rifles, shotguns, ammunitionl and related equipment

E No 1 11 .“_
\;l Yes. Describe .......... |

 

.Clothes
Examp!es: Everyday clothesl furs, leather coats, designer wear, shoes, accessories

§ cl l\to MW.

1

.a~

 

§ Yes.Describe .......... Even/day ames and Shoe_S

12. Jeweiry

Examples: Everydayjewelry, costume jewelry. engagement rings, wedding rings, heirloom ieweiry, watches, gems,
` goid, silver

 

 

§ E NO mtw`.~.wr.~_rt_w.t.w_..m_._._,.._..__._._. ................ ." n_..wr. .

l;l Yes. Describe ..........

 

 

 

13. Non-farrn animals
Examples: Dogs, cats, birds, horses

ElNo

 

n Yes. Describe..........

 

 

 

14.Any other personal and household items you did not already list, including any health aids you did not list

E No h §§§§§
Cl Yes. Give specific §
information

15. Add the doliar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here ...................................................................................... -)

    

Oincial Form 106AIB Schedule A!B: Property

§§ zoo?°

$ ZS?°

 

 

$ 2259°

 

 

page 4

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 13 Of 53

 

 

 

Debtor 1 MFYH] “AMMM B.\SSDY) Case number (.=rimmvn)

Firs amc Middis Narnj Last Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

m Describe Your Financiai Assets
Do you own or have any legal or equitable interest in any of the following? -. : - _ _ . j _ _ - Current Va|lie of the
. f '_ . - "' '_ _. - _' _. - . ' ` - portionyouown?` §
Do not deduct secured claims
` or exemptions `
§ 16.Cash
Exampies: Nloney you have in your wallet, in your home, in a safe deposit box. and on hand when you tile your petition
E No
L;i Yes ................................................................................................................................................................ Cash._ $
l
17_Deposits of money
Exam,o!es: Checking, savings, or other iinancial ecocunts; certificates of deposlt; shares in credit unions, brokerage houses,
and other similar institutions lf you have multiple accounts with the same institulicn, list each.
Cl No
® Yes ..................... lnstitutior\ namer
§ 1?.1_ Checking account fide f mmi f`fzdg.t QQ /{_‘J`}F $ 5 .00
l
17.2. Checking account $
17.3. Savings account gm E-£Qr&&l ( E£L& lillale $ § .Oo
1?.4. Savings account $
` 17.5. Certiticates of deposit $
17.6. Other financial account: 3
ii'.'r. Other financial account: $
1?.3. Other tinancia| account $
17.9. Other inanciai account $
18. Bonds, mutual fundsl or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage nrms, money market accounts
5 ill No
§ a Yes institution or issuer name:
19. Non-publlcly traded stock and interests in incorporated and unincorporated businesses inciuding an interest in
an l_LC, partnership, and joint venture
§ a No Name of entity: % ct ownership:
i;l Yes. Give specific O% % $
§ information about Oo/
§ them ° %
' o% %
Offlcia| Form 106AIB Schedule AIB: Property page 5

CaSe 19-40245-|\/|JH DOC 1 Filed 01/3Q/19 Ent. 01/30/19 10209:50 PQ. 14 Of 53

 

Del)tor l W‘“:\ MMM Blgs on Case number irritant-wi

First blame ' Middie W test Name

j zo. Government and corporate bonds and other negotiable and non-negotiable instruments

Negoiiabie instruments include personal ohect<s, cashiers’ checks, promissory notes, and money ordersl
Non-negotiabie instruments are those you cannot transfer to someone by signing or delivering them.

§ m No
L_.i Yes. Give specific issuer name:
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

them $
$
" $
§ 21. Retirement or pension accounts
§ Exampies: interests in tRA, ERiSA, Keogh, 401(k), 403(b), thritt savings accounts, or other pension or profit-sharing plans
§ m No
Ci Yes‘ List each
account separate|y. Type of account institution name:
401(k) or similar ptan: $
§ Pension pian: $
a
rRA: $
Retirement account $
Keogh.‘ $
l Aciditionai account: $
§ Additionai account: $
22.Security deposits and prepayments
Your share of aii unused deposits you have made so that you may continue service or use from a company
Exampies: Agreernents with iandiords. prepaid rent, public utilities (e|ectric, gas, water), telecommunications
cor’npaniesr or others
No
g Yes institution name or individuai:
E|ectric: $
Gas: $
Heating oii: $
Securif:y deposit on rentai unit: $
Prepaid renr:
§ $
§ i`eiephone: $
Water: $
Rel'ifed furniti.ii‘el $
Other: $
23.Annuities (A contract for a periodic payment of money to you, either for life or for a number ofyears)
t Kl No
n Yes issuer name and description
$
$
Otiiciai Form 106A1'B Schedule AIB: Property page 6

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50

Pg. 15 of 53

 

 

 

 

§ ..
DENOF 1 `W_HLMWM BISS on Case numberurkmwn)
F|rsi ams Middle Nam LastName

§ 24.lnterests in an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(1))(1).
No
§ n yes """"""""""""""""""" institution name and description Separate|y fite the records of any interesls.ii U.S.C. § 521(c): §

 

 

 

25.Trusts, equitable or future interests in property (other than anything listed in line 'i), and rights or powers
exercisable for your benefit
No

§ g Yes. Give specific

information about them.... $

 

 

 

26. Patents, copyrightsl trademarksl trade secrets, and other intellectual property
Examples: |nternet domain names, websites, proceeds from royalties and licensing agreements

WNo

l;l Yes. Giue specific
information about them.... $

 

 

 

 

 

 

2?. Licenses, franchises, and other general intangibles
Exampies: Buiiding permits, exclusive iicenses, cooperative association hoidings, liquor licensesl professional licenses
m No

Ei Yes. Give specific w §
information about them.... $_ 5

 

 

 

t
§
5
§
i
:`

   

Current value of the
portion you own?

Do not deduct secured
claims or exemptionsl ;‘

'ii_lloney or property owed to .you?

§ 28.Tax refunds owed to you

 

 

 

§ g No
§ Yes. Give specitic information 2013 17)_)( refund dec$ ncr ?{,‘h,d Yc}. Fedefak $` Z,SOOQQ
§ about lhem, including whether w , _
§ you already fried the returns 1' my {'v£C¢¢\-»'¢‘l4 U-P 't`_'O siare: $
§ and the tax years_ ....................... . go §

$2',§00 . n Locat. $

 

 

29. Fami|y support §
` Examp!es: Past due or lump sum ailmony, spousal suppon, child suppon, maintenance divorce settlement, property settlement §

WNo

 

 

 

 

 

 

 

 

 

 

Cl Yes. Give specinc infonnation..........._._

Alimony: $
_ Maintenance: $
§ Support: $
Divorce setttement: $ .
§ Property settlement $ §
30. Other amounts someone owes you
' Examples: Unpaid wages, disability insurance payments disabiiity benefits, sick pay, vacation pay, workers’ compensation §
Social Security benetits; unpaid loans you made to someone else §
a l\lo w §
C} Yes c:ve specific information.............. *
i $

Ofiiciai Form 106AIB Schedule AIB: Property page 7

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 16 Of 53

 

 

Debtor 1 M__MMHM BlSS on Case number (rrk»vwn)
st a e '

male week ‘ Last blame

; 31. interests in insurance policies t
Examples: |-lea|thl disability, or iife insurance; health savings account (HSA); credit, homeowners or renters insurance §
[Kl No

U Yes- Name the i[`isurancl_? C?mpany Cornpany name: Beneticiary: Surrender or refund value:
of each policy and list its value.

 

 

32. Any interest in property that is due you from someone who has died
§ if you are the beneficiary of a living trust, expect proceeds from a life insurance pc|icy, or are currently entitled to receive
property because someone has died.

§ w No
m Yes. Give specific information.............

 

 

§
l
z
l
l

, 33. C|aims against third parties, whether or not you have filed a lawsuit or made a demand for payment §
Examples: Acciclents, employment disputes1 insurance claims, or rights to sue §

No M_M§
El ‘fes. Describe each claim. § §

 

 

34.0ther contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off ciaims §

No
5 Yes. Describe each ciaim.

 

 

35_Any financial assets you did not aiready list

El Yes. Give specific intormation.._......... s §

§ 36_ Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached 60
for Part 4. Write that number here .................................................................................................................................................... -) s 2 5 l l l '

 

 

 

 

 

 

m Des¢:ribe Any Business-Related Property ‘{ou Ovvn or l-lave an interest ln. List any real estate in Part 1.
§ 37. Do you own or have any legal or equitable interest in any business-related property? §
lEl No. soto Part c.
` Et Yes.ooroliness. § _
Current value of the _' §
portion you own?

Do not deduct secured claims
or exemptions

aa.Accounts receivable or commissions you already earned
m l\lo _ §
§ \;l Yes. Describe.......

 

 

 

 

 

§ 39. Office equipmentl furnishings, and supplies 1
" Exam,oles: Business~related oomputers, software modems, printers, copiers, fax machines, rugs, telephonesl desks, chairs, eiectronic devices

a No w 7 mm n §
m Yes. Describe....... m]$

l

Oflicial Form 106A/B Schedule Ale Property page 8
CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10:09:50 Pg. 17 Of 53

 

a

\

Debtori blinth MMM 13 iSSon Case numbert¢'»'knowm

First Na'me ll.'lldd|a NameJ LastName

 

§ 40.ill|achlnery, fixtures, equipment supplies you use in business, and tools of your trade

$lNo

Cl Yes. Describe....,.. $

 

 

41.|nventory

BNO

n Yes. Describe ....... $

 

 

 

 

42. interests in partnerships orjolnt ventures

m No

m Yes' Des°ribe ~~~~~ Narne of entity: % of ownership:
% $
%
% $

~EB

43_Customer lists, mailing lists, or other compilations

DNo

a Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A)}?

§§ No
m Yes. Describe........

 

 

 

 

44.Any business-related property you did not already list

$No

Cl Yes. Give specific
information .........

 

 

 

 

 

W'ESEBW'EB'EB

 

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0

for Part 5. Write that number here -)

 

 

 

Des¢:rihe Any Farm- and commercial Fishing-Related Property You Own or Have an interest ln.
lf you own or have an interest in farmiand, list it in Part1.

 

4a Do you own or have any legal or equitable interest in any farm» or commercial fishing-related property?

No. on to Part 7.
§;l Yes. Go lo line 47.

Current value of the

 

 

 

portion you own?
Do not deduct secured claims
': or exemptions
47. Farm animals
Examples: Livestocl<l poultry, farm-raised isn
m No
l;l Yes .........................
$
Olucia| Form iDSAIB Schedule AIB: Property page 9

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 18 Of 53

l

 

Debior‘l gin mh MM VM RngD/] Case number iirknuwni
First ama

Midvia rising Las:li'ame

§ 4B.Crops-either growing or harvested

§ No . unth

_ L_.i Yes. Give specific .
§ information ............ $

 

 

 

§ 49. Farrn and fishing equipment implementsl machinery, fixtures, and tools of trade
No _
l;l Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

m M $
50. Farm and fishing supplies, chemicals, and feed
iii rio
§§ Yes
‘ 7 $
§ 51.Any farm- and commercial fishing-related property you did not already list
§ 9 No
Cl Yes. Give specific

information ............. $
52. Adct the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ :) `
` for Part 6, Write that number here 9
Describe All Property You Own or |-lave an |nterest in That You Did Not Lisl: Ahove
53. Do you have other property of any kind you did not already list?
§ Exampl'es: Season tickets, country club membership
a No §
§ l:l Yes. Give specific $
§ information $
54.Add the dollar value of all of your entries from Part 7. Write that number here -) $_O_____

 

 

 

i
i

List the Totals of Each Part of this Form

ss.Pai-ei:rotaireaiesiaie,imez ............................................... -) $___;__…;

ss Pari 2: Total vehicles, line 5 $ © 7

§ _ co

§ 57.Part 3: Total personal and household items, line 15 $ 225

§ co

:` 58.Part 4: Total financial assets, line 36 $ 25\0 '

; _r_"“‘_
59. Part 5: Total business-related property, line 45 $ 0

l i___QW_
ei.Part 7: Total other property not iisteu, line 54 + $ l l

60. Part 6: Total farm- and fishing~relatcd property, line 52

 

 

 

 

62.Total personal property. Add lines 56 through 61. .................... $ aj Copy personal properly total -) j+ $ f 2 §

 

 

; 60
§ 63. Total of all property on Schedule AIB. Add line 55 + line 62 .......................................................................................... $ 2 1 35 »

 

 

 

Oll”tcial Form tOSA/B Schedule AIB: Property page 10

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 19 Of 53

Fil| in this information to identify your case:

Deblor 1 gen H:\ MCLM m 13 iSSDn

Plrst Name Milllle blame Last Nee;a

Debtor 2
(Spous€, lifll§l'l§) Flist blame Middle blame l.ast Name

United Sietes Baniiruptcy Court for the:f§l€§j§ fn Disti`ict of _\§[M[H'tbn

c|?:e number iii cheek ii this is an
( “°“‘“’ amended filing

 

 

 

Official Form 1060
Schedule C: The Property You Claim as Exempt urine

Be as complete and accurate as possible ll two married people are filing together, both are equally responsible for suppiyirlg correct information

Using the property you listed on Schedule A/B: Property(Ofliciai Form 106A1'B) as your source, list the property that you claim as exempt ii more
space is needed, HE| out and attach to this page as many copies of Part 2: Addi'l‘ionai Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptionwsuch as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount l-iowever, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amountl your exemption
would be limited to the applicable statutory amount.

m identify the Property You Claim as Exempt
' 1. Which set of exemptions are you ciaiming? Check one only, even if your spouse l's filing with you.

a You are claiming slate and federal nonbankruptcy exemptions 11 U.S.C. § 522(t))(3)
l;l You are claiming federal exemptions 11 U.S.C. § 522(1))(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the propelty and line on Current value of the Amount of the exemption you claim _Speciflc laws that allow exemption

 

 

 

 

 

 

 

 

 

Schedule A_/B _t_hat lists this property . _ portion you own _ _
' n ` Copy the value from _ Check onlyr one box for each exemption
Schedule A/B - `

Brief , ' ao :rs.u~s.o.szz - (d) (s)
descrip§m Homcl;lmumnic$_ $ 200 . El s

- 100% of fair market value, up to
Line from
Schedule A/B_. l any applicable statutory limit
siler - oo jj _g!.§.€,_$z?.(d] gal
description: _CL\M-\-%_ $ 15 l;l $

- m 100% of fair market value, up to
Line from n _
Schedu!e A/B'. any applicable statutory limit

 

ariel -I:]§KEE :j 00 go . . . .522. ` 5
description: $__Z,_M’__ 83 $ Z‘§§XQ '

Line from n 100% of fair market value, up to
Schedule A/B: __Hm any applicable statutory limit

 

 

 

. 3. Are you claiming a homestead exemption of more than $160,375?
(Subjeol to adjustment on 4/01/19 and every 3 years after that for cases filed on or alter the date of adjustment.)

 

m No
Cl Yes. Did you acquire the property covered by the exemption within 1,215 days before you liied lhis case?
cl No
m Yes ¢WWW n j
Oil'iciai Form 1060 Schedule C: The Property You Claim as Exempt page 1 of_

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 20 Of 53

 

Fill in this information to identify your case:

oebiort &([]1'_'[] l\_/§Q{l id d E'ZMY)
First Name M|dd|e ama Last Nama

Dobtor 2
(Spouse, if friing) Firat Name Middle Name Last teams

Llnited States Bankruptcy Court for the.' mfst g n DiSlt'iCt Of Mh]_lj?fbn

Case number . . .
rlfknnwm l;l Check if this rs an

amended filing

 

 

 

 

Officla| Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12115

Be as complete and accurate as possible lf two married people are filing together, both are equally responsible for supplying correct
information !f more space is noeded, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
® No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.
a Yes. Fill in ali of the information below.

m List nn secured claims

 

2. l_ist all secured claims. lt a creditor has more than one secured claim, list the creditor separately '
_ for each ctaim. it more than one creditor has a particular claim, list the other creditors in Part 2. z
As much as possible, list the claims in alphabetical order according to the creditors name.

 
 

:z:-_l:l Describe the property that secures the claim: $ $ $

Creditor's Name

 

 

 

 

 

 

 

 

Number Street
As of the date you lile, the claim is: Check all that apply.
El Contingent
l:l Unliquidated
city state zlP code m D_|Sputed
Wh° owes the debt? Check °“e- Nature of |ien. Check all that appty.
cl D€bi°\' 1 0an l;] An agreement you made (such as mortgage or secured
l;l Debtor 2 only car toan) _
|;.\ Debgom and D@bgor z only l:l Statutory lien (such as tax iien, mechanics lien)
l;l At ieast one of the debtors and another n J“d§men€ lien fl`Ol'" a lawsuit

l:l Othar (including a right to offset)
El check ifthis ciaim relates to a
community debt

 

Date debt was incurred Last 4 digits of account number_ _ _ _
~Bl Describe the property that secures the claim: $ $ $

 

 

 

Crediiol‘s Narne

 

 

 

 

 

 

Number Streel
AS of the date you file, the claim is: Check all that apply.
n Contingent
a Untiquidated
City State ZlP Code a D|»Sputed
Who Owes the debt? Check cas Nature of lien check al mar apply
cl Debl€>¥ l Ortly 5 An agreement you made (such as mortgage or secured
cl Debtor 2 onty car loan)
l___| Debto; 1 and gebto; 2 univ 3 Statutory lien (sucl'i as tax llen, mechanics lien)
5 At least one of the debtors and another m Judgmenl lien from 8 laWS‘lll

n Other (inctudlng a right to offset)
[] Check if this claim reiates to a
community debt

Date debt was incurred Last 4 digits of account number____ ___ _ _
Add the dollar vatue of your entries in Column A on this page. Write that number here: |$__L)_ l

 

 

 

Otl`lcial Form 1060 Schedule D: Greditors Who Have C|aims Secured by Property page t oil
CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10:09:50 Pg. 21 Oi 53

 

 

Fi|i in this information to identity your case:

booth ' illova

Flrst Narne ill\iala maine

Debtor 1

hilton

Last Narzte

 

DebtorZ _
(Spouse, it nllrig) Flr.~il Narne

tlnited States Bankruptcy Court for the: l![§tl'f! n District of Wa§l itt Q'UJ'T

Case number
(if knowc)

Official Form iOSE/F
Schedule EIF: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible Llse Part 1 for creditors with FR|OR|TY claims and Part 2 for creditors with NONPR|OR|TY claims.

List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule

i A/B: Property (Ofliclal Form 106AlB) and on Schedule G: Executory Contracts and Unexpi'red Leases (Offlcial Form 1066). Do not include any
icreditors with partially secured claims that are listed' iri Schedule D: Creditors Who Have Claims Secured by Property. |f more space is

needed, copy the Part you need, fill it out, number the entries` in the boxes on the left. Attach the Continuation Page to this page. On the top of

any additional pages, write your name and case number (if known).

mm All of Your PR|OR!TY Unsecured Claims

 

Mldd|e Na me Last Narste

El Check if this is an
amended filing

 

 

 

12ll15

 

l
1. Do any creditors have priority unsecured ciaims against you?

m No. Go to Part 2.
n Yes .......

2. List all of your priority unsecured claims. |f a cred

nonpriorily amou_.nts As much as possible, list the cla'

 

 

 

 

 

 

itor has more than one priority unsecured claim list the creditor separately for each claim For

` "each claim listed identity what type of claim it is. if a claim has both priority and nonpriority amounts, list that claim here and show both priority and _

ims in alphabetical order according to the creditors name. if you have more than two priority

unsecured claims. fill out the Conlinuation Page of Part 1. if more than one creditor holds a particular claim list th_e other creditors in P-ait 3._
(For an expianation of each type of claim, see the instructions for this form' in the instruction booklet )

 

 

 

 

 

 

 

 

 

 

 

2.1
Last4 digits of account number _ __M M _____“ $ $ $
Priority Creditor's Name
When was the debt incurred?
Number Stroet
As of the date you file, the claim is: Check all that apply
city state zlP code n C°"“"gem
___ Cl unliquidated
Who incurred the debt. Check cne. n Disputed
l;l Debtori only
l;l Debwr 2 only Type of PRioRlTY unsecured ctaim:
g Debtor 1 and Debtor 2 only l;l Domestic support obligations
At least one of the debtors and anothe¥ El Taxes and certain other debts you owe the government
n Check |f mls cla'm is for a commumty debt l;l Ciaims for death or personal injury while you were
is the claim subject to offset? '"t°x‘°ated
|;| No l:l Other. Specify
l;l Yes
2'2 Last4 digits of account number _ ___ ___q “_ $ $ $
Pn'ority Credilors Narne
- When was the debt incurred?
Number Street
As of the date you ti|e, the claim is: Check atl that apply.
l;l Contingent
city stale zlP code El unliquidated
Who incurred the debra check ana n DiSP“fed
a gagnon only Type of PR|OR|TY unsecured claim:
a Debtor 2 only . . .
l;l Domestic support obligations
a Debtor 1 and Debtor 2 only _
m At least one of me debtors amd another l;l Taxes and certain other debts you owe the government
_ , _ l;l Claims for death or personal intury while you were
El Check if this claim is for a community debt Emoxica¢ed
ls the claim subject to oftset? El Other. Specify
l;l No
mmm_l§lm)fs§ mm , mmmmm mm ,_ _ mm___mmmmmm d mmumm mmm
Ott”icia| Form 106ElF Schedule ElF: Creditors Who Have tinsecured Claims page 1 of g

CaSe 19-40245-|\/|.]H DOC l

Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 22 Oi 53

 

 

 

 

 

 

' ` 550

Middl'n N Last Name

Debior 1
Firs Nama

m List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

__Yes___

 

claims fill out the Continuatlon Page of Part 2.

 

»1 star

Nonpiiority Cred§toi‘s Name

__
CiQW)Z

ZlP Code

Number Stree

_______w[quG/W

Who incurred the debt? Check one.
easier 1 only

El nestor 2 only

El senior 1 and nestor 2 only

m Al least OHE Of the debtors and another

iA/D,

Siate

ij Check if this claim is fora community debt

is the claim subject to oi'lset?

l:l No. You have nothing to report iri this part. Submit this form to the court with your other schedulesl

. l.ist all of your nonpriority unsecured claims' in the alphabetical order of the creditor who holds each claim. lt a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim For each claim listed, identify what type cf claim ii is Dc not list claims already
` included in Part 1. lt more than one creditor holds a particular claim list the other creditors' in Part 3 lt you have more than three nonpriority unsecured

Case number qrrirnnivni

 

S__
2_0!‘¢3l

Last4 digits of account number_

When was the debt incurred?

As of the date you fi|e, the claim is: Check all that app|y.

l;] Contingent
E] unliquidated
l;l Disputed

Type of NONPRIOR|TY unsecured claim:

n Student loans

l:.] Obiigations arising out of a separation agreement or divorce
that you did not report as priority claims

Cl Debts to pension or proilt»sharlng pians, and other similar debts

 

 

Lin %. i>o.rlc Avenii€)

Numbsr Street
_isiile ‘_Ii;iri< i\l\l
ciiy siaie

Who incurred the debt? Check one.

l;l Debtor 'l only

m Debtor 2 only

a Debtor1 and DebtorZ only

la Ai least one of the debtors and another

lOOiiD

ZlP Code

E Check if this claim is for a community debt

ls the claim subject to offset?
§ No
l;] ‘i'es

rio iii other speciwlu.zncni;celiapbooc_plan

l;l ¥es
4.2 | B'\.L_F‘\ Last 4 digits of account number _@ __L _Q) _;, $M
l Nonprioriiy creditors name When was the debt incurred? __2_0_'_&

As of the date you ille, the claim is: Check ali that app|y.

El Contirlgent
ill unliquidated
l;l Disputed

Type of NONPRIOR|TY unsecured claim:

l;l Sti.ident loans

n Obiigations arising out of a separation agreement or divorce
that you did not report as priority claims

l;l Debts to pension or profit-sharing pians, and other similar debts

g Oiher. Specily

 

li

iii.o'ii~ni line

Nonprioriiy bredilor’s Nama

333 iii/eunice A\ie.i:iu.€, i\i

Number Street

S le ZlP Code

Clly

Who incurred the debt? Check one,
§ Debtor1 only

a Debtor 2 only

El Debtort and Debtor 2 only
l;l At least one ot the debtors and another

l:l Check if this claim ls for a community debt

is the claim subject to offset?
Cl No
El ‘r'es

 

Last 4 digits of account number _MI_")_OM’)

§ s HSZ‘?Q

When was the debt incurred?

As of the date you file, the claim is: Check ali that apply.

l;l Contingent
El unliquidated
n Disputed

Type ofNONPRlORlTY unsecured claim:

a Studerit loans

n Obiigations arising out of a separation agreement or divorce
that you did not report as priority claims

El Debts to pension or prof t -slraring pians, and other similar debts
w Other. Speclfy l

 

 

Ofiicial Form 106E!F

Schedule ElF: Creditors Who Have Unsecured Claims

page ; of l

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Eni. 01/30/19 10209:50 PQ. 23 Ol 53

 

Debtor 1

Finil Name Mi'ddie Na Last asrle

Case number (rrkmwni

m Your NONPR!OR|TY Unsecured Claims - Continuation Page

 

 

id

 

 

 

Chri<_.€) Pio_nic_

Nonpricriiy`Crediioi‘s NanTe

_Zlo_Eaxié_Mmoc__

Numbar Stmet

Clty Slate Z|P gone

Who incurred the debt? Check one.

n Debtort only

m Debtor 2 only

l;l Debtort and Debtor 2 oniy

3 At least one of the debtors and another

a Check li this claim is for a community debt

is the claim subject to offset?

E No
n Yes

i'/maertlmt

Nonprior§ty Gieditofs Name

1450 [;i gq¢ ama 12a
Numbef Street

st cloqu , wm 510€'>03

 

After listing any entries on this page, number them beginning with 4.4, foliowed by 4.5, and so forth.

Last 4 digits of account number __Ol _Q _Q)

As of the date you fiie, the claim is: Check att that apply.

When was the debt incurred?

Cl Contingent
m Un|iquidated
n Disputed

Type of NONPRIORiTY unsecured claim:

m Student loans

m Obtigations arising out of a separation agreement or divorce that
you did not report as priority ciaims

n Debts to pension or profit-sharing ptans, and other similar debts

iB other. specify

Last 4 digits of account number MQQM[H
When was the debt incurred? 2 Q 15

As of the date you fi|e, the claim is: Check ali that apply.

 

,L

$‘f.@¢£

 

 

Oflicia! Form 106EIF

 

 

Who incurred the debt? Check one.

m Debtori only

ij Debtor 2 only

|;l Debtort and Debtor 2 only

m At least one of the debtors and another

C} Check if this claim is fora community debt

is the ctaim subject to offset?

w No
n Yes

city state zlP code l;l Cori:ingent
unliquidated
El
Who incurred the debt? Check one. m Disputed
E ashton amy
|:l Debtor 2 only Type of NONPR|OR|T¥ unsecured claim:
g manion and Debtorz only 5 Swdem loans
At least one of the debtors and another m Ob|igations arising out of a separation agzeement or divorce that
. . . . . did not report as priority claims
El Check if this claim is for a communl debt vw
tv cl Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? E Other. Specify `
® No
|;l ‘(es
L“p . .. . .. . . 00
_l $ z ma
» Last 4 di its of account number
_H.F,lij;li£a£) F)rmK g ‘Q 35- G’~
Nonpnority CreciitoiJ rne l
When was the debt incurred? ZJQJZ
Nurnber S!ree!
. As of the date you filel the claim is: Check all that apply
,W WA Ol?>
City State ZtP Code m Contingent

El unliquidated
cl Disputecl

Type ot NONPR|OR|TY unsecured ctaim:

ij Student loans

L:l Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

\;l Debts to pension or protit-sharing plans, and other similar debts

133 other. specify

 

 

Schedule EiF: Creditors Who Have Unsecured Claims

page § of §

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 24 Of 53

 

 

Debtor 1

 

 

 

 

ii

 

Li.@t

n Yes

Otticiai Form 106EIF

Firs; Namo Midd|e Namo§ Last Name

Case number irrtndwni

 

m Your NCNPRIORITY Unsecured Claims -~ Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

Nonprio ‘ Cradilor's Nema
Nurnber Sireat
City tate ZEP Code

Who incurred the debt? Check one.

a Debtori only

a Dobtcr zon|y

El oeblom and oenlorz only

E At teast one of the debtors and another

Cl Check if this claim is for a community debt

is the claim subjectto offset?

w No
Cl \’es

Lt’_,§ S(: h §L\LLL_!Q ii`l'¢¢ Q€Miffl
Nonprion'ty Crsdito s Narce

l'-li,D lhdu.\t'r'ial WM

Nurnbcr Stree_t 0
mine wave vtPl- di‘t?lo?>l
city 0 slate zlP code

Who incurred the debt? Check one.

§] Debtor 1 only

m Debtor 2 only

m Debtori and Debforz only

n At feast one of the debtors and another

E] Check if this claim-is for_a community debt

is the claim subject to offset?

B i\lo
|;.i Yes

Nonpn‘on'ty Credilor's Name

'l’LO lLt-l-h iit/c

Numbef Streei

cry sr t z(i-l'}c®dl'o$

Who incurred the debt? Check one.

m Debtor t oniy

n Debtor 2 cniy

Ei odsrorr and senior 2 only

a At least one of the debtors and another

CI Check if this claim is for a community debt

ls the claim subject to offset?

ENo

CaS€ 19-40245-|\/|.]H

'As of the date you fiie, the claim is: Check all that apply.

Schedule E!F: Creditors Who Have Unsecured Claims

DOC 1 Filed 01/30/19 Ent. 01/30/19 10209250 Pg. 25 Oi 53

 

 

'Tota|jclairl_'l_

Last4 digits of account number _5_ _¢I_ _S_ g
05 i§i ||5

As of the date you filel the claim is: Check air that appiy.

diego ¢"
When was the debt incurred? -
cl Contingent

n Unliquidated
l;l Disputed

Type ct NONPR|ORFT¥ unsecured claim:

a Student anns y

m Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
n Debts to pension or profit-sharing plans, and other similar debts

U Orhdr_spddlry (§a; EQQQ.SE£§£QD Bo,£d¥_ncg, §

t 200'-’°-5

Last 4 digits ct account number il __z_ __{.Q z
When was the debt incurred? 2 uf 222

As of the date you file, the claim is: Check sit that appiy.

ij Contingent
Ci unliquidated §
n Disputed l

Type of NONPRIORETY unsecured claim: 5

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

E;i Debts to pension or profit-sharing plans, and other similar debts

Other.Specify 'PO\’SO n£Ll

$

 

Last 4 digits of account number _L_ 21 _@ 3

'/

When was the debt incurred? '

a Contingent
El Un|iquidatad
ij Disputed

Type of NONPRIORITY unsecured claim: l

a Student ioans

m Obligations arising out of a separation agreement or divorce that z
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

w Other. Specify Med/'LC'Q..L §

page jj Of_€_

 

'i `i

Mkidle Naet Last Nama

Debtor t Case number rirr¢ndi-mi

Flrst Naine

m ¥our NONPR|ORIT¥ unsecured claims~ Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

-li~lU

 

 

 

Last 4 digits of account number _[\LLH_ _

 

i\lri+lnnn`iel Rim<€r

" T<_itai ciain_'l

 

Nonpriorlty Creditci‘s Name

li”l 0 i`l i-in Pi\reinti€,

Number Street

Who incurred the debt? Check one,

El Debtor 1 oniy

n Debtor 2 oniy

El senior 1 and senior 2 only

8 At least one of the debtors and another

Cl Check if this claim is for a community debt

§ is the claim subject to offset?
E No
" g Yes

 

n
City g gtale ZiF Code

$_S.léjmoloo
When was the debt incurred? _ZQLS_~ZO{ 7 `

As of the date you tilel the claim is: Check att that appiy.

ij Contingent
Cl unliquidated
El oispuied

Type of NONPRlOR|T¥ unsecured cialm:

l;l Student ioans

a Obligations arising out of a separation agreement or divorce that
you dirt not report as priority claims

o Debts to pension or profit-sharing plansl and other simiiar debts
Oiher. Specl'fy

 

Last4 digits of account number _l j _Sp§ ` 00

 

.
_is§n,i/ 1 v n+
Nonpnori y Creiiitor's Name

PO P>D)(. "iLtOBSl

Nurriber Sireet

Ai-iarrm

City

Who incurred the debt? Check one,

5 Debtor 1 oniy
m Debtor 2 only
§ l;l Debtor 1 and Debtorz only
m At least one of the debtors and another

§ is the claim subject to otiset?
No
a Yes

Cl Check if this claim is ior_a community debt

_Z_QU~_?OOQ §

As of the date you fi|e, tile claim ls: Check ali that app|y. §
50574

ZlP Code n Contingent
Cl unliquidated
El D|sputed

When was the debt incurred?

C'IA

State

Type of NONPRIORITY unsecured ciaim:

w Student toans §
L:l Obiigations arising out of a separation agreement or divorce that §
you did not report as priority claims §

l:l Debts to pension or profit-sharing plans. and other similar debts §
i

i

ft Other. Specitv

 

 

,_
Nonprion`ty Credttor‘s ama

§iln

Nurnber Strept

t
§ l m;§,§]¢yy Wn grazing
§ City Sfal€t ZtP Code

Who incurred the debt? Check one,

l:l Debtor 1 only

l:i Debtor 2 oniy

g Debtor1 and Debtor 2 only

a At least one of the debtors and another

l;l Check ii this claim is for a community debt

is the claim subject to offset?

a No
n Yes

Otiioial Form 106E!F

CaS€ 19-40245-|\/|.]H

Last 4 digits of account number _u,n_K.nDM ,
5 §

When was the debt incurred? 20 1
i

As of the date you file, the claim is: Check ali that appiy.

a Contingent _
Cl un:iqnidaied §
l:l Disputed §

Type of NONPRIORITY unsecured claim:

l:l Student loans

El Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

m Debts to pension or proiit-sharing plans, and other similar debts

E Oiher. Speciiy 1 . §

Schedule Eti Creditors Who Have Unsecured Claims page§ of l
DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 26 Of 53

 

Debtor 1 l Case number irrational

Firei blame Mlddie Narn Last Name

m ¥0ur NONPR|OR|TY Unsecured Claims ~ Continuation Page

 

§ After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. _'l'dtal"clai`rn

._'bm£lsloar_,tl§ctm;£ia$_______

Nonpriority Creditoi‘s Name

Q)l% Eciolc Kidar f)r.

Nurnber Streetd

City State ZlF' Code

Who incurred the debt? Check one,

C] Debtor 1 oniy

El Debtor 2 only

a Debtor 1 and Debtor 2 only

a At least one of the debtors and another

Cl Check if this claim is for a community debt

   

 

§Diu[lii£lii li,TJ Q)Li{)l(i

Last 4 digits of account number M\Q_QM

As of the date you flie, the claim is: Check att that appiy.

When was the debt incurred?

g Corltingent
Ci untrquidaied §
[;.] Disputed

 

Type of NONPRIOR|TY unsecured claim:

l;l Siudent loans

n Obtigations arising out of a separation agreement or divorce that
you did not report as priority ciaims _
n Debts to pension or profit-sharing pians, and other similar debts

 

§ ls the claim subject to oifset? E ethan Spec§fy Evic+'§@n §
m No f
n Yes f
tim , , ,, _, _ … _ , _ , ___ _, d _A D:O
UQ,A 'F'und& Last4 digits ofaccount number 21 25 2@:2_ 3 $____ 8'7¢//

 

Nonprio?i'ly Creditor's Name

90 E>Ol¢ `l*-ll)%§i

When was the debt incurred? ZQQLJ "ZM ' §

 

As of the date you fiie, the ciaim is: Check all that apply.

 

:lmtiinni~a ali Z§g:§a?¢l

Who incurred the debt? Check one,

W Debtor‘i only

l:l Debtorz only

Cl Debtort and Debtor 2 onty

l;l At least one of the debtors and another

Cl Check if this claim is for_a community debt

§ is the claim subject to ofiset?

a i\lo
m Yes

dm ________ _._._..__. __________.;_»_. ________ ,_,_=:.._-_._._.__.__,_,_=_._ __/,_.;._t;_._.,a_t,._-._a--,-.\_: ¢._\.-_- _-
- 2 -

Nonprlon'ty Crer$itor’s Name

line leila names

Number Street
Lonovie,w t/\fPr QB@?> 2
" slate zlP code

City
Who incurred the debt? Check one.

n Debtorl only

El Debtor 2 oniy

§;l Debtori and Debtorz ortiy

&At least one of the debtors and another

l;i Check ii this claim is fora community debt

is the claim subject to oifset?

g l\io
a Yes

Ofdcial Form 'iOSEl'F
CaS€ 19-40245-|\/|.]H

Schedule El'F: Creditors Who i-lave Unseoured Claims

DOC 1 Filed 01/30/19 Ent. 01/30/19 10209250 Pg. 27 Oi 53

[.-.] Contingent §
El unilquidaiad
n Disputed

Type of NONPR|ORiTY unsecured ciaim:

m Student toans

m Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

5 Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify

 

Last4 digits of account number _Cp_l_ 3 _Z_W
_ZI)JQ

'As of the date you fi|e, the claim is: Check all that apply

 

100

When was the debt incurred?

m Contingent
El unliquidated §
l;l Disputed - §

Type of NONPREORi`i"Y unsecured ciaim: §

a Student loans

13 Obllgations arising out of a separation agreement or divorce that
you did not report as priority claims

a Debts to pension or proHt-sharlng plans, and other similar debts

Other. Specify m §

page h oig

 

Deblor1

First Nam o

iddie bia . Las Nanie

Case number ilrimowni

m List Others to Be Notified Ahout a Debt That ‘(ou Already Listed

 

Name

Number

Sireet

in lvi¢te,idnd ltd

 

mar ctou,i)

N gay };lgi`_)gli{&om national twin

th)l

Number

Slree

Sfale

pio’mhorol Wivgl

Ml\l twice

ZlP Code

 

Ol‘l¢i`l?

 

Ciw%§)v`i irir`tJ ii cid OYL

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
exampie, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then fist the coi|ection agency here. Simiiarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. |f you do not have additional persons to he notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Ttiiorsi)n fn§:i`linl

On which entry in Part 1 or Part 2 did you list the originai creditor?

Line L[S of (Checkone): El Part 1: Creditors with Priority Unsecured Claims

iii Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number _u}a_v¢v]_i)_\/m

Ori which entry in Part 1 or Part 2 did you list the original creditor‘?

Line 4-'5 of (Check one): 13 Part 'l: Ci'editors with Priority Unsecured Claims

§ Part 21 Creditors with Noripr`lority Unsecured
Claims

Last 4 digits of account number2£() 212 § 22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

sale zii> code
Ori which entry in Part 1 or Part 2 did you list the original creditor?
Narne 7
Line of (Check one): i;l Part 'l: Creditors with Priorily Unsecured Claims
N"mbe’ S‘F“i Cl Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_ _ _. _
C"V S‘,“*.e _. Z'P C°d° .. _ l t t t t __
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): L_..l Part 1: Creditors with Priority Unsecured Ciaims'
N““"ber 5“°"‘ L_.l Part 2: Creditors with Nonpriority Unsecured
Cialms
_ Last 4 digits of account number,____ _____ W ___
§ City Slate ZlP Code
§ On which entry in Part 1 or Part 2 did you list the original creditor?
NH|’T|B
Line of (Check one): El Part ‘l: Credltors with Prioi'ity Unsecured Claims
womer street El Part 2: Credilors with Nonpriorliy Unsecured
§ Claims
Last4 digits of account number_ _ _ _
: City Sta_t§e ZtP Code
Ori which entry in Part‘l or Part 2 did you list the originai creditor?
Name
Line of (Check one): |;l Part 1: Credllors with Priority Unsecured Claims
N“mber S"eel Ci Part 2: Credilors with Nonpriority Unsecured
Claims
Last 4 digits of account number _ _ _
City State ZlP Code
N On which entry in Part 1 or Part 2 did you list the original creditor?
ama
i_lne of (Checlr one): Ci Part t: Creditors with Priority Unsecured Claims
N b si l
um er fee ft Part 2: Creditors with Nonpriority Unsecured
Claims
City Sla§e ZlP Code Last 4 digits of account number _ _ _ _

 

Ofi'lcial Fon'n 186E!F
CaSe 19-40245-|\/|.]H DOC 1 Filed 01/30/19 Ent. 01/30/19 10109:50 Pg. 28 Oi 53

Schedule EIF: Creditors Who Have Unsecured Claims

page 1 of 67

 

 

m Add the Amounts for Each Type of Unsecured claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.

i
5
§
t

i
l

 

Total claims
from Part.'_l

_Totat claims
from Part 2 _ 69

Of&cia| Form 106EfF

Debtori w.H-`l `

First Name Middle Nars Last Narne

Case number (rnmmm)

 

Add the amounts for each type of unsecured claim.

6a Domestic support obligations

government

. 6c. Claims for death or personal injury white you were

intoxicated

6d. Other. Add ai| other priority unsecured claims.

Write that amount here.

Ee. Tota|. Add lines 63 through 6d.

Sf. Student loans

claims

6h. Debts to pension or profit-sharing plans, and other

similar debts

BE. Other. Add all other nonpriority unsecured ciaims.

Write that amount here.

61. Tota|. Add lines 6f through 6i.

Gb. Taxes and certain other debts you owe the

. Obligations arising out of a separation agreement
or divorce that you did not report as priority

6a

Sb.

60.

Sd.

Se.

Bf.

SQ.

6h.

SE.

aj.

Total claim

 

 

 

 

 

7 rTotal claim-m n
LM, set l _O°

$ O

$ 0

+$ LOq;'lOEI fn

 

 

 

$ tt?),QSO.'-|Z

 

Schedule EtF: Creditors Who Have Unsecured Claims

 

page goff

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 29 Of 53

 

Fi|l in this information to identify your case:

 

o

 

 

Debtor ' n
First Name M|dd|e Narne Last Neme
Debtor 2
(Spouse |f F¢iing) Fust Name Mi:tdle Narne Last Name
United States Bant<ruptcy Court for the: WMD_ DiSti'l'Ct Of_WQMmthn
Case number - . . .
(rnmown) L_.\ Check ii this rs an

amended filing

 

Officia| Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12:15

Be as complete and accurate as possible. lf two married people are fiiing together, both are equally responsible for supplying correct
information. if more space is needed, copy the additional page, fill it »out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
g No. Check this box and tile this form with the court Wilh your other schedules You have nothing else to report on this iorrn.
l;] Yes. Fi|t in all of the information below even if the contracts or leases are listed on Schedule A/B.' Property (OH”rcie| Form 106AIB).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for

example, rent, vehicle tease, celf phone). See the instructions forthis form in the instruction booklet for more examples of executory contracts and
unexpired Eeases. `

Person or company with whom you have the contract or lease State what the contract or lease is for

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.t
fm Name
Number Street
City State ZiP Code
2.2£
Narne
Nurnber Street
_____C‘f¥_ _ Sfa!§___ __Z'_Ff C°de_
2.3
Name
Number Street
C_i_ty:____… State Z|P Code ‘ F'
2.4§
_t
Name
Nurnber Street
sure n zl_P_o_oqe _ j
Ncmber Street
City State ZlP Code
Ofnciat Form 1066 Schedule G: Executory Contracts and Unexpired Leases page 't of_

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 30 Of 53

 

 
   

Fi|| in this information to identify your case:

¢.
»
oebmr 1 B¢ ,|'_\,jj} MQ_MM B|,SS¢ )f`l
Firsl.Name die Nsma Last Nerne

Debtor2 - l
(Spouse. iffl|ing) FirstName media Nema Laerame

Uniteri States Bankruptcy Court for the: W€A:\:£m DiSll‘icf of _Wa,§hmqton,

Case number
(lf known}

 

El Check if this is an
amended filing

 

Officia| Form 106H
Schedule H: Your Codebtors ' 12r15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possihte. lt two married people
are fiiing together, both are equally responsible for supplying correct information. lf more space is needed, copy the Addltional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

 

1. Do you have any codebtors? (lf you are filing a joint case, do not list either spouse as a codebtor.)

m No
§ Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, Caiifornia, idahol t_ouisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wrsconsin.)

m No. Go to line 3.
g ‘:'es. Did your spouse, former spouse, or legal equivaient live with you at the time?

m No
m Yes. ln which community state or territory did you iive? WG-§hf i_f]q m {i . Fill in the name and current address of that person.

2 commander

Narne i your spouse former spouse oriega| equiva§ent

Q‘S N rqwl~l/ta+ch Dr.

Ncmber Street

itqu wis armco

City State ZiP Code

 

3. |n Column 1, iist all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Nlake sure you have iisted the creditor on
Schedule D (Official Form 1060}, Schedule E/F (Officiat Form 106EIF}, or Schedule G {Officiai Form 1066). Use Schedule D,
Schedule E/F, or Schedule G to fiit out Column 2.

Column 1:'Yourcodet_)tor _ _ - _- _` ' . _ _ `: 7 _ _ _' 'Column 2:T'he'creditortowhorn you owethe debt

Check ali scheduies that appiy:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1
__L - ~ El Schedule D, line
Name r _
Cl Schedule EJF, line
Eumbar Street v m Schedule G, line
3.2
El Schedule D, line
Name
El Schedule EFF, |ine_____
Numbef Sifeef Cl Schedule G, iine
.,..§.ii¥__._.________m_,~,1__1_______________ __ __ ._,_§i§!§m,. __.__...Z.|E’_CS!§§?_____ _ c_m_____ _______ ________,_~,___...__..
3.3
i;l Schedule D, line
Narne
Cl Schedule EIF, iine -
Number Sireei |;l Schedule G, line
C'fv_m______”____1 _ Stais_____m ______ZLF’_Q_Q_QP___
Othcia| Form iUBt-{ Schedule H: Your Codebtors page 1 oi_!_

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 31 Of 53

 

 

Fiil in this information to identify your case:

ma norm swann

 

Fllst Name Midd[e Narne Last Name

Debtol 2

 

 

 

 

(Spouse, if illing} FirslName Midd!e Name LastName
United States Bankruptcy Court for the: \N ISQ h Disirict Of _Na§wnqtl)n
Case number - Check if this is:
(lfknown} .
i;l An amended filing
i;l A suppiement showing postpetition chapter 13
income as oi the ioliowlng date:
OfiiClai FOl`l'l'l 106| m
Schedule l: Your income mrs

 

Be as complete and accurate as possible. lf two married people are filing together (Debtori and Debtor 2), both are equally responsible for
supplying correct information. lf you are married and not filing iointly, and your spouse is living with you, include information about your spouse.
|f you are separated and your spouse is not filing with you, do not include information about your spouse. it more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

m Describe Employment

`1. Flli in your employment ' ' ' '
Debtor 'l _ Debtor 2 or non-filing spouse

 

§ information

§ ii you have more than one job, ‘_
‘ attach a separate page with §
! information about additional Empl°ym°nt status ® Empl°yed n EmP[Oyed §
r employers l;l Not employed [.] Not employed -

lnc|ude part~lime, seasona|, or §
self~employed worl<. .
Occupation RL+M

§ Occupation may inciude student

§ or homemaker, if it applies

j Emp|oyer's name mr r
i Ernptoyer‘s address

 

Number Street Nurnber Sireet t

 

 

 

6' ear

City Sta e ZlP Code City State ZlP Code

i
§ How long employed there? h |!(M
m Give Detai|s About Monthly income

Estimate monthly income as of the date you file this form. lf you have nothing to report for any line, write $0 in the space. lnciude your non-tiling
spouse unless you are separated

lt you or your non-friing spouse have more than one empioyer, combine the information for all employers for that person on the iines §
betow. lf you need more space, attach a separate sheet to this torrn.

 

l
§
§
i
t
l

 

 

 

 

 

 

 

 

 

 

rl-;'o;r¢[_iebtor 1 7 For Debtor2 or 7 7
non-filing spouse
§ 2_ List monthiy gross wages, salary, and commissions (before all payroll §
§ deductions). lf not paid monthly, calculate what the monthly wage wouict be. 2. $ l zim _OD $ `
3. Estimate and list monthly overtime pay. 3. + $ l l + $
4. Ca|culate gross income. Add line 2 + line 3. 4. $_MD_ $
Othcial Form 106| Schedule l: Your income page 1

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 32 Of 53

 

Debtor 1

l

 

s
l

l
l
r_
_l
i
i

Otticia| Form 1061

 

First Na me Mlddle Nasne Last blame

Copy line 4 here ...................................

 

5. i.ist all payroll deductions:

5a Tax, Medicare, and Soclal Security deductions
5b. Mandatory contributions for retirement plans
5c. Voluntary contributions for retirement plans
Sd. Requlred repayments of retirement fund loans
5c. insurance

5f_ Domestic support obligations

5g. Union dues
5h. Other deductions Specify:

 

e. Add the payroll deductions Add lines 5a + 5b + 5c + Sd + 5a +5i + 59 + 5h.

7. Caicu|ate total monthly take-home pay, Subtract line 6 from line 4.

B. List all other income regularly received:

Ba. Net income from rental property and from operating a business,
profess|on, or farm
Attach a statement for each property and business showing gross
receipts ordinary and necessary business expenses and the total
monthly net income.

Sb. interest and dividends

Bc. Fami|y support payments that you, a non-filing spouse, or a dependent

regularly receive

lnclude alimonyl spousal support, child support, maintenance divorce
settlement, and property settlement

Bd. Unemptoyment compensation
8e. Socia| Security

Bf. Other government assistance that you regularly receive

lnclude cash assistance and the value (if known) of any non~cash assistance

that you receive, such as food stamps (benehts under the Supplementa|
Nutrition Asslslance Program) or housing subsidies

Specify:

Bg. Pension or retirement income

 

Bh. Other monthiy income. Specify:

 

_ 9. Add all other income Add lines 83 + 8b + 80 + Bd + 8c + 8i +Bg + Bh.

io.Calculate monthly income. Add line 7 + line 9.

Add the entries in line 10 for Debtor't and Debtor 2 or non-nllng spouse

friends or relatives

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Speciiy:

Case number irregular

repaired "

For Debtor 2 or

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00
5a. $ 10 * $
5c. s . $
5c. $ $
5c. s o $
se. $ 359 ° $
Sf. $ $
5a $_ _ + $ §
6. $ 55'0® c
00
r. s logo - s
§
Ba. $ 0 $
Sb. s 0 3
80 $___ $
Sd. $ cl $
Be. $_Q__ $
et $ 0 $
89. $ 0 $ §
sh. +$ 0 +$ '
9. $ § 2 $
m 5 iOQO + $ = $ 1030

 

 

 

 

 

 

 

`11. State all other regular contributions to the expenses that you list in Schedule J.
lnclude contributions from an unmarried partner, members ot your household, your dependentsl your roommates, and other l

 

;12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

Write that amount on the Summary of YourAssefs and Liabilitr'es and Certain Statistfca! lnfonnatr‘on, if it applies

13. D you expect an increase or decrease within the year after you file this form?

No_

11.+ $ 0
12. $M

Combined
monthly income

 

 

 

 

[;l Yes. Explain:

 

 

 

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50

Scheduie l: Your lncome

page 2

Pg. 33 of 53

 

Fili in this information to identify your case:

senior 1 ij')l)i'iii':l M&»\i Vi(lLi/Ei &iSSCi/i

FiraiNama Mlddle Nsme Lastl~iame Check if this iSf

 

uebtor 2 `
(S;)ouse, rin|lng} Firsmame Middza name LastNarns m An amended wing

El A su lamont showin ost etition cha ter13
Unlted States Bankruptcy Court for the: WM__ DiSlFiCi~ OF_M$M.UQQ mn expe?:es 33 Of the foggz:~]n;dafe; p

Case number ___~°"_’~“"`
(|fkmwn) MM l DDI YYYY

 

 

 

Official Form 106J
Schedule J: Your Expenses me

Be as complete and accurate as possibie. if two married people are H|ing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

m Describe Your Household

t t. ls this a joint case?

 

 

w No. Go to line 2.
i;i Yes. Does Debtor 2 live in a separate househoid?

El No
a Yes. Debtor 2 must file Oit`lcial Form 106J-2, Expenses for Saparate Househoid of Debtor 2w

 

 

 

 

 

 

 

 

 

 

2. Do you have dependents? § No
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtorl and E Yes. Fi|l out this information for Debt°r 1 °F Dehf°f 2 399 Wilh yOU?
DebtorZ. each dependent ..........................
. ' li
Do not state the dependents C.i/l-li£i iu m No
names. Yes
annot to a ~o
i;i Yes
end s s ~0
U Yes
a No
i:i Yes
i:.i No
i;i Yes
3. Do your expenses include a No

expenses of people other than
i_!sur,§§lf_soil..!52arrasasi!si.siii§?mw§ .YF€°‘.._

m Estimate Your Ongoing lillonthiy E)¢penses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the /form and fill in the
applicable date.

 

include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule i: Your income (Officlal Form 106|.) Y°u_" expenses
4. The rental or home ownership expenses for your residence. include first mortgage payments and d n
5 .
any rent for the ground or iot. 4_ _

if not included in line 4:

4a Reai estate taxes 4a $ 0
4b. Property, homeowners or renter’s insurance ' 4b. $ O
4c i-iome maintenance repair, and upkeep expenses 4c $ C)
4d_ t-tomeowner’s association or condominium dues 4d. $ O
Ofi`iciai Fon'n 1 OBJ Schedule J: Your Expenses page 1

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Eni. 01/30/19 10209:50 PQ. 34 Oi 53

 

Debtor 1

5.

6.

10.
§11.

12.

113.

14.

15.

16.

"l 7.

'18.

19.

2[}.

Offlcia| Form tOb`J

hewitt tunnel fallen

First Name Middie Na me 3 Last Name l

'Additionai mortgage payments for your residence, such as horne equity loans
ijtilities:

sa. Eiectricity, heat, natural gas

Gb. il'\laterl sewer, garbage collection

oc. Telephone, cell phone, |ntemet, satellite, and cable services

od. Other. Specify:

 

. Food and housekeeping supplies

. Chiidcare and children's education costs

. C|othing, laundry, and dry cleaning

Persona| care products and services
Medical and dental expenses

Transportation. include gas, maintenance, bus or train tare.
Do not include car payments

Entertainment, ciubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

insurance
Do not include insurance deducted lrorn your pay or included in lines 4 or 20.

15a l_ife insurance
15b. Healfh insurance
15c. Vehicie insurance

tad. Other insurance. Specity:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

installment or lease payments:
17a Car payments for Vehicte 1
17b_ Car payments for Vehicle 2
17c. Other. Specify:
1?d. Other. Specify:

 

Case number primaran

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule i, your income (Official Form 106|).

Other payments you make to support others who do not live with you,
Specify:

Other real property expenses not included in lines 4 or 5 of this form or on Schedule i: Your income.

20a. lVlortgages on other property
zeb. Rea| estate taxes
20<;. Property, homeowners or renter’s insurance

zod. lVlaintenance, repair, and upkeep expenses

zoe. l-iomeowne_r’s association o__r_co_ndominiur_n_ dues _

Schedule J: Your Expenses

Ga.
6b.
GC.

Gd.

10.
11.

12.
13.
14.

15a.
15b.
156.
15<:!.

16.

17a
17|':.1.
170.

‘i?d.

'ES.

19.

20a
20b.
200.
20cl.

20e.

Your expenses

 

$_LKJDL

$ i 00 'do

'&B'EB-EF»

69

:D_::

page 2

69

CaSe 19-40245-|\/|JH DOC 1 Filed .01/30/19 Eni. 01/30/19 10209:50 PQ. 35 Oi 53

 

Flrst Name‘ Middie islam Lasmarne l

Debior1 %Yi’ti:i:\ A,;i[§lji §/.§:ig/il {§j.>S(/}Yi Case number rlrlmowni

 

 

 

 

`21. Other. Specify: 21- +$ _ ___ 0
22. Ca|cu|ate your monthly expenses.
- ‘B'Ll 5 0°
22a. Add lines 4 through 21 . 22a g _
22b. Copy line 22 (monthiy expenses for Debtor 2)l if any, from Otncia| Form 106J-2 22b. $ § l
220. Add line 22a and 22b. The result is your monthly expenses 22c. 5 g q 5 03

 

-23. Calculate your monthly net income

l $ lO§Dm
23a. Copy line 12 (your combined monthly income) from Schedule i. 23a
60
23b. Copy your monthly expenses from line 220 above. 23b. _ $ 3 q §

 

23c. Subiract your monthly expenses from your monthly income ZQ § 60
The result is your monthly net income 23c. $ `

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For exampie, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

wl No.

m Yes.

 

Explain here:

l
z
l
l
l
:
z

 

Othcia| Form 106J Schedule J: Your Expenses page 3

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Eni. 01/30/19 10209:50 PQ. 36 Oi 53

A____...._..~c ..s,,`~.J

 

l'-'iil in this information to identify your case:

Debtor 1 \ H'i

Firs arce

Debtor2

eridle N e

rt)h

esi Name

 

(Spouse. if ilting) First Name

Mi¢idle Narne

Last Narno

Linilecl States Bankruplcy Court for the: We<“/w Disftlct Of _quwn

Case number

 

(lf known)

 

Ei check if this is an

 

Otficiai Form 106Dec

 

Declaration About an lndividual Debtor’s Schedules

amended E|ing

121‘15

lf two married people are filing together, both are equaliy responsible for supplying correct information.

You must fite this form whenever you`file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in flnes up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 35?1.

- Sign Below

Did you pay or agree to pay someone who is NO'l' an attorney to help you fill out bankruptcy forms?

.No

L_.i Yes. Name of person

. Attach Bankrupicy Peir'fion Pre,oarer’s Notr'ce, Declaratr'on, and
Signature (Oiliciei Form 119).

Under penalty of perjury, l declare thati have read the summary and schedules filed with this declaration end

that they are true and correct

  

zx/)

X

 

sM;btor t
Date §§ "/?/"Zé;>§/

MMI DD l YYYY

 

Ofticial Form 106tJec

CaS€ 19_-40245-|\/|.]H

 

Signature of Debtor 2

Date
MMI DD .l' YYY\'

Declaration About an individual Debtor’s Schedules

DOC 1 Filed 01/30/19 Ent. 01/30/19 10209250 Pg. 37 Of 53

 

Fiii in this information to identify your case:

Dehtor1 P)l.h.+n Ma¢Vl/\M B`§SDH

First Narne 4 Mlddle Narne Last Nar;\e v

Debt()f 2
[SPBUSE, if fllil`ig) First Name Mlddle Name Last Nasr\e

Unifed States Bankruptcy Court for mesz Distr‘ict of_WQ§th`Q,

Case number _ _ _
(lf known cl Check if this rs an

amended filing

 

 

 

 

Otficiat Form 107 ~
Statement of Financiai Affairs for lndividuais Filing for Bankruptcy cans
Be as complete and accurate as possible lf two married people are filing together, both are equally responsible for supplying correct

information lf more space is needed, attach a separate sheet to this form. On the top of any additional pages. write your name and case
number (if known). Answer every question.

Give Details About ¥our Marital Status and Where You leed Before

 

1. What is your current marital status?

§ a |Vlanied
§ Not married

S_ 2. During the last 3 years, have you lived anywhere other than where you live now?

UNO

a Yes. List all of the pieces you lived in the last 3 years. Do not include where you live now.

 

To |H'll To

 

§ . Debtor"'i: 7 n n 7 .' 7 n Detes Debtor1 Debtor 2:_ . 7 7 7 7 7 Dates'Debtornzn

. lived there lived there

ill same as canton CE same as Debtori i
V~ Frorn QZ"{H From ‘
Number Street Number Street

 

 

Lunqvim , w£c QE:L€?;Z, `
City State ZlP Code City State ZlP Code §

 

 

 

 

 

 

§ a Same as Debtor 1 D Same as Debtor1
Frorn From

§ Number Street Number Street

z To , To

' City State ZiP Code City ' State ZlP Code

3. Within the last 8 years, did you ever live with a spouse or legat equivalent in a community property state or territory? (Community property
states and territories include An'zona, Califomia, ldaho, Louisiana, Nevada, New ll/le)<icol Puerto Rico, Texas, Washington, and Wisconsin.)

m No
a Yes. Nlake sure you till out Schedule H: Your Codebtors (Ofncial Forrn 106H).

W Explain the Sources of Your lncome

Ofticiai Form 107 Statement of Financial Affairs for lndividua!s Filing for Bankruptcy page 1

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 38 Of 53

 

Dei)tor ‘l éz}l‘ il w m in §§ £'SS/{/m Case number (irknown)

First‘Name Middle Narna 5 Last blame

 

4. Did you have any income from employment or from operating a business during this year or tile two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses including parl~lime activities
ll you are Eling a joint case and you have income that you receive together, list it only once under Debtor 1.

§ No l .
Yes. Fill in the deteils. ; i

 

 

Sources of income Gross income Sources of income _' Gross income
Check all that apply. (before deductions and Check all that app|y. (before deductions and
exclusions) exclusions)

From January 1 of current year until w Weges, commissions $ 2 2 "’I go m Wages, commissions $

the date you filed for bankruptcy: b°m‘$es‘ tips b°"uses' tips

q Operating a business m Operating a business
For last calendar year m Wages, commissionsl 22 § to l;l Wages. commissions
' _ bonuses, tips $ t H 25 3 bonuses, tips $
(J¢':trll.lary‘l to DeCSmb€l':'}l,Y`?;¥ i%> n Operating a business a Operaling a business
m Wages, commissionsl m Wages, commissions

For the calendar year before that: _ ,
t _ bonuses tips $ § § bonuses, tips $ §
(Jam'a[¥ 1 to December` 311W%YGWM m Operating a business a Operating a business __

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable Examples of other income are allmony; child suppon; Social Security, ’
unemployment and other public benth payments; pensions; rental income; interest dividends; money collected from lawsuits; royalties; and §
gambling and lottery winnings |f you are filing a joint case and you have income that you received together, list il only once under Debtor l.

List each source and the gross income from each source separately Do not include income that you listed in line 4.

DNO

Et Yes. Fiu in the details

 

 

 

 

 

 

 

Soul'ces of income ' n Gross income from Sources of income ` Gross income from ' §
Describe below. '_ . . each S°lll'ce ' Dcscn'be helow, each source §
' (bet`ore deductions and _ (beiore deductions and l §
exclusions) ` exclusions) `
§
From January 1 of current year until MHMWMW 5
the date you filed for bankruptcy:
For last calendar year: $ $
(January l to December 31, ) $ $ §
WYY .
For the calendar year before that: $ $
(January 1 to December 31, l
Y\'YY §
l
l

Oflicial Form 107 Statement of Financial Atfairs for individuals Fi|ing for Bani(ruptcy page 2

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 39 Of 53

 

Debtor1 W
F|rs a a

li’l

llll

Middi'a am

/
Ncle{j|h“(l!?`/ l %\SW Case number (irknuwni

Last NamE

m List Certain Payments \'ou llllade Before You Fited for Bankruptcy

§
l
i

l 6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

la No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are delined in 11 U.S.C. § 101(8) as
"incurred by an individual primarily lor a personal, fami|y, or household purpose."

* Subject to adjustment on 4!01.'19 and every 3 years after that for cases filed on or after the date of adjustment

§ No. eo to line r_

During the 90 days before you died for bankruptcy did you pay any creditor a total of $6,425* or more?

E] Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations such as

child support and alimony. Also, do not include payments to an attorney lor this bankruptcy case.

§ Yes. Debtor1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you ti|ed for benkruptcy, did you pay any creditor a total of $600 or more?

N No. Go to line 7.

Cl ¥es. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. 90 not include payments for domestic support obligations, such as child support and
alimony. Aiso, do not include payments to an attorney for this bankruptcy case.

Credllor‘s Name

7estes of Totalsmountpalo "`Knrloun`tyou strum-re
payment `

 

Number

Street

 

 

city

State Z|F' Code

 

Creditor’c Namo

 

Number

Slrecl

 

 

city

State ZlP Code

 

Crcdilors Name

 

Nleb ar

Street

 

 

city

State ZlF' Code

Was this payment for...

m Mortgage

m Car

m Credit card

n l.oan repayment

m Supp|iers or vendors
Cl other

[.] llllortqage

3 Car

l:l credircard

m Loan repayment

a Suppiiers or vendors
ij other

m Nlortgage

[3 car

D Credif card

n l_oan repayment

o Suppliers or vendors
n Other

 

Oldcial Form 107

Statement of Financial Atfairs for individuals Filing for Bankruptcy

page 3

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 40 Of 53

 

Debtor1 V?pm*H:\ MMWZH V)W Casenumber(rrknownz

Fi;st'Name 'Mtddre maqu ' Lastm;na

rsmemr*vN,.v`ce,y.¢(.,~,¢,`.,.,p,l:,~.m… .l,.._-..F....._..h-..._h.=c.,_--, e..,. A..

r. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?

insiders include your relatives; any general partners; relatives of any generai partners; partnerships of which you are a general partner; -

corporations of which you are an ofticer, director, person in controi, or owner of 20% or more of their voting securities; and any managing
§ ageni, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101 . include payments for domestic support obligationsl
l such as child support and alimony

gi\io

m Yes. List all payments to an insider.

t
.
c'
a

Dates of Total amount Amount you still Reason for this payment

 

 

 

 

 

 

 

 

 

payment paid owe

; $ $
g lnsider's Name
: Number Street
l

City State ZlP Code

$ $

: insiders Name
l
l
‘ Number Street

City State ZlP Code

 

 

 

a. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?
include payments on debts guaranteed or cosigned by an insider.

l iz\ No
El Yes. List all payments that benefited an insider.

Dates of ` Total amount 'Z n Amount you still Reason for this payment

 

 

 

 

 

 

 

 

 

 

 

 

payment . paid owe inotude creditors name _
§
insiders Name $ $
l
Number Street
l
§ city stare zia code
s s
lnsider‘s Name
Number Streei
§
,Cilv , . . , _..St§fa. ...Zlf"..C*?dB.. . .
Oinciai Form 107 Statement of Financiai Affairs for individuals Fiiing for Bankruptcy page 4

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 41 Of 53

 

Debtor 1

Part 4:

spain named noon

Midtile Name|

 

Last Name

ldentify Legai Actions, Repossessions, and Forec|osures

9. Within 1 year before you filed for bankruptcy, were you a party in any iawsuit, court action, or administrative proceeding?

girls

Ei Yes. Fiil rome details

 

i
i
5
t
i

Case title

Nature of tile case ` Court or agency

List ali such matters, inctuding personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modiiications,
and contract disputes

 

 

Case number

Caso title

 

 

 

 

Status of the case
own blame a Pending

m On appeal
Number Street a Conciuded
City State ZlP Code
Court Narne m Pendmg

m On appeal

 

ease IiUthl’

Creditdr's Name

dne>tyoibucnih'

Number Street

l_tct hirhou§c AMW@§@SMMC#'@UM} in 2019 q$

 

Number Sfreet

m Conciudeci

 

City State ZlP Code

 

 

 

pate 7

 

n Doscrihe the property

 

idqcowna§¢n£t

Explain what happened

5 Property was repossessed

 

pm Property was foreclosed
Property was garnished
state th code l';} Property was attached, seized or levied

10. Within 1 year before you fiied for bankruptcy, was any of your property repossessed, foreclossd, garnished, attached, seized, or ievied?
Check atl that apply and fill in the detaiis beiow.

`S{{No. eo to line 11.

Yes. Fiil in the information below.

ilaiue of the property

nsi§L

 

Describe the property . n Date .

 

 

Creditor’s Name

 

 

 

Number Street

Explain what happened

Cl Property was repossessedl

 

i;l Property was foreclosed
a Property was gamished.

 

city

Ofiicial Form 107

state th code
m Propertyvvas attached seized, or levied

Statement of Flnanciai Affairs for individuals Filing for Bankruptcy

. Vaiue of the property

page 5

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 42 Of 53

 

 

 

Debtor 1 ng_n%m H'Sl MM W[' 113§ §S]SS'D{] Case number ailments

Middle Nanle U "' Lasteme

§ ,
'§ 11. Within 90 days before you filed for bankruptcy, did any croditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

§ § No
§ Cl Yes. Fiil in lite details

Descrlbe the action the creditor took Date action Amount

 

 

 

 

 

 

 

 

§ was taken
§ creditors name ,~~" _

§ Number Slreet

_{

§

§ ,,,s_,m_,,&,"m~m“_k

i` _ § _

§ my S§a§a Z'P C°*TE Last 4 digits of account number: X)(XXw

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

§ $\No

§ ij Yes

 

m L|s¢ certain Glfls and Contrlhutions

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

¢_ No
§ Yes. Filt in the details for each gitt.

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

§ Gifts withatota|va|ue._of more than $60¢) _ Describe the gifts._ . _ .' _ : ' ' .- :'Dates you gave '
perperson. ' 1 ` _ '- -. _ . . ' - - - ' ` theg|_fts

§

_ $
t Person to Whom You Gavc the Gifl ]

; t

§ t
t §

§ Number Streel

city state ziP code

t

§ Person’s relationship to you

Gifts with a total value of more than $60£} ` Describe the gifts § § § § § Dates you gave Vaiue
per person ` _ v § § ` j the gifts

j

§

$
Person to Whom You Gave the Giit

§

$
§

§ Number Street

§ city state ziP cede

§

Person's relationship to you

Ofl“lcial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 6

CaSé 19-40245-|\/|.]H DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50 Pg. 43 Of 53

 

 

Debtor 1 ' 5 an Case number (rfknoivn)

 

 

First a Mrddle Name Last Name

i
i

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $GUD to any charity?

UNo

l
§ m Yes. Fi|| in the details for each gift or contribution
l
5

 

5 Gifts or contributions to charities Describe what you contributed ' n .' ' Date you 'Value
§ that total more than $600 contributed

_ $

§ Chanly's Nazne

` $

 

 

Number Streei

 

 

City State ZlP Code

5
l
m List Certain Losses
i

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

B§No

' EiYeS.Fi:\imhederails.

Descrihe the property you lost and _' ' __Describe any insurance coverage forthe loss ` n '- ` .' . _' - date ofyour . ' ; n Value of property

how. the loss occurred _ . - loss -- _ ' . _ . .los_t_
- include the amount that insurance has paid. Lislpending insurance - - - ' - '

§ ` ` n ` n ` ' claims cnline 33 ofScheduIeA/B: Properiy.

§ .
§ §

List Certain Payments or 'l'ransfers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

163 Within 1 year before you fiied for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
lncl de any attorneys bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy
%io
E Yes. Fcn in the details
Description and value_of_any property transferred __ ' ' . Date payment or Amount of payment
` - - - ' `_ . transfer was
Person Who Was Paid _ __M_ , made
l
t
Number Street § $
l
§ $
cay state ziP code §
i
Email or website address §
Person Who Made the Paymeni, ii Nol VuLi
0iiicial Form 107 Statement of Financial Affairs for lndividua|s Fillng for Bankruptcy page 7

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 44 Of 53

 

 

Debtor 1 620/m w MM nw p)]:(< nw Case number {rrr¢nawn)

Firsl blame Mldd|e Name d Last elaine

 

 

 

Description and value of any property transferred ' _ Date payment or Amount of
transfer was made payment

 

 

Person Who Was Pairi

 

Number Streot

 

 

City State ZlP Code

 

Emai| or website address

 

 

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your oreditors?
Do not include any payment or transfer that you listed on line 16.

id No

C| Yes. Fiil in the demise

 

 

 

 

Descr|ption and value of any property transferred -_ Date payment or `Ar_'nount of_payment
- -` ` 1' . . transfer was . `-
_ sssss - ....`. ._...___.-..~_, _, . s .».__._e.. Y..,¢ .. . ...._ ... ........._ . ..._...._._.. made
F'erson Who Was Paid §
Number Slrael § $
i
§ $
|

city state ziP code ,_.._i

5 18. Within 2 years before you filed for bankruptcy, did you seii, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
inciucte both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
D not inciude gifts and transfers that you have already listed on this statement
No
El Yes. Fiil in ins details

 

 

 

§ Description and value of property - n ':` -Describe any property or payments received Date transfer

 

 

 

 

 

 

 

 

 

 

 

 

 

§ transferred or debts paid in exchange was made '
§ Person Who Reoeived Transfer
E
§ Number Street
§ city stare ziP case
§ Person’s relationship to you
§ Person Who Reoelved Transfer
§
§
Number street
§
city stare ziP code _________________________________________ _____ _ _ ____ __ __ ________ _ _ __ __ _
Person’s relationship to you
thcial Form 107 Statement of Financial Affairs for individuals Fiiing for Bankruptcy page 8

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 45 Of 53

 

 

Debtort F)om §'h MCU/\néuj |%w$lm Case number iirliiiuwn)

Flrst’Neme ' Midd|e dade Last Name

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

__ § No
§ Yes. Fiil in the details

§ Description and_ value of the property transferred . ' Date transfer
` was made

;___

i

Name of trust

 

 

i
l
l
i
i

 

List certain Financial Accounts, fnstruments, Safo loposlt Boxes, and Storago Unlts

20. Within 1 year before you fiied for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,

closed, so|d, moved, or transferred?
include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,

brokerage houses, pension funds, cooperatives, associations, and other financial institutions

MNO

\:l Yes. Fiil ln the details

 

Last 4 digits of account number Type of account o_r z Date account was Last balance before
- ` ` instrument . ` ` closed, sold, moved, closing or transfer -.
or transferred '
blame of Flnancial lnstitution '
xxxx- Cl checking s
n Savings

 

Number Streot
a Money market

 

n Brokerage
City State ZlP Code a Other

 

XXXX-_ __ _ _ a checking ___ $
cl Savings
m Money market

 

Name of Flnancia| institution

 

Number Street
cl Brokerage

L'] other

 

 

City State ZIF Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
No
Cl Yes. Fiil in the detaiie.

 

 

 

 

 

 

 

 

 

who else hac access to it? " describe the contents " " ' ' on you still

` _M“___g______v____m_W~_,_________ ____ __ __ have if?

l
§ la No

Narne of Flnani:ial institution Name § a YeS
§
Number Street Number Stmet §
city state ziP code §
City State ZiP Code §

Ofilciai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptoy page 9

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 46 Of 53

 

 

Debtor 1 Case number wooten

 

22. H ve you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
Ei Yes. Fiil in the details

 

Who else has or had access to it? Descrihe the contents n ' po you still §

l l z

§ - § m No

blame of Storage Fac:iiily blame n Yes :

 

 

z
1
i
l
Number Streel Number Street
CityStale ZlP Code

 

_ C'_iil' _ _ State ___Z'P_F_!Jlie____ _

m ldentify Property You l'lolcl or Control for Someone Else

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for, §
or hold in trust for someone
§ No
El Yes. Fiil in the details. §

Where is the property? § Describe the property §§ - Vaiue §

T____________ _

 

 

69

Owner's blame

 

 

“ " Street

 

Number Street

 

 

 

 

City State ZlP Code t
City State ZlP Code §

m Give Detalls About Envlronmental information

r

 

 

 

For the purpose of Part 10, the following definitions appiy:

Environmentailaw means any federa|, state, or local statute or regulation concerning poi|ution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, iand, soi|, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or materiai.

n Sl'te means any iocation, facility, or property as defined under any environmental iaw, whether you now own, operate, or
l utilize it or used to own, operate, or utilize it, including disposal sites. 1

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous materia|, pollutant, contaminant, or similar term.

 

Report all notices, reieases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

§ NNo .

5 E Yes. Fillinche delaiis.

 

 

 

 

 

§ Governmeniai unit'"" " " ' " ' iinvi'ronlnen'ta|'la'w;'if you know lt Date of notice
‘ i ` f

l § :
z § §
§ Name of site Governmental unit § §
i _ _ _______ ________
§ Number Street Number Street
city slate ziP code
§ city state zll= code
thciai Form 107 Statement of Financiai Affairs for individuals Fiiing for Bankruptcy page 10

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 47 Of 53

 

V)i)nii'w inculth W)i,$$l>r)

Fiisti'( arne Mitidle Narna Last Name

Debior 1

§ 25. |-iave you notified any governmental unit of any release of hazardous materia|?

§ d No
lIi Yes. Fiil in the details
\ Governmental unit

 

§,s,s_

 

Narne of site Governmental unit

 

Number Street Number Street

 

City State ZEP Code

 

City State ZlP Code

dNo

13 Yes. Fiil in the detailsl

 

 

 

 

 

 

Case number tirimawn)

Environmenta| law, if you know it

26. Have you been a party in any judicial or administrative proceeding under any environmental law? lnclude settlements and orders.

Date of notice

Court or agency -Nature of the case -
7 , n n 7 _ case

Case title §
§ ; .
§ CourtName - a Pe“dmg
§ 1 n On appeal
§ Number Street § n Conl.‘.il.lded
- case "“'"be" city state ziP code

i
a
i

m Give Detaiis About Your Businass or connections to Any Buslnoss

21. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
:` w A soie proprietor or self-employed in a trade, profession. or other activity, either full-time or part-time

m A member of a limited liability company (LLC) or limited iiabiiity partnership {LLP)
cl A partner in a partnership
C] An officer, director, or managing executive of a corporation

 

a An owner of at least 5% of the voting or equity securities of a corporation

g No. None of the above applies. Go to Part 12.
m Yes. Check all that apply above and fiiE in the details below for each business.
Descnbe the nature of the business

BusinesM-b$d)j_¥omé‘" _M._ ..h_,.

"EU?)’

Number Street §

-.l

N_ame of accountant or _booiikeeper

 

Describe the nature of the business

zit/%)

 
  

   

. 5kth , ZlP,F-TP¢P,, ,,

 

Business Name §

 

ii
!

 

Number Sireet
Name of accountant or bookkeeper

 

 

 

 

City State ZlP code

Otnciai Form 107

Statement of Financiai Affairs for individuals Fi|ing for Banin'uptcy

Emp|oyer identification number

¢_ Do not include Socia| Security number or lT|N.

€)< SQDM-Sbvé~w§m"l .;w_- e@az_io__

Dates business existed

From D,);QE;T opm

Employer identification number
Do not include Social Security number or lTiN.

ElN: -

Dates business existed

From ____ To

page 'i'i

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 48 Of 53

status aims

 

§
§
:
[
j
§
§
:
>

 

 

 

Debior 1 Case number (irimowm

 

 

Emplo_yer identification number §§

'Describo the nature ofthe business
- ` Do not include Social Security number or lTlN.

 

 

 

 

 

 

Buslness Name

EiN:`____-_____,,_,_____
Number St"’et § Name of accountant or bookkeeper DatBS business existed

From _ To
Cin State ZlP Code

 

 

 

 

23. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all iinancial
institutions, creditors, or other parties.

' No
YYes. Fiil in the details below.

,x»_

Date issued

 

Name ' Mrii r so rYYYY

 

Number Sireet

 

 

City State ZEP Code

m Slgn Below

 

l have read the answers on this Statement of Financiai Affairs and any attachments, and i declare under penalty of perjury that the
answers are true and correct l understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

j¢ jC__

__F_,,
V {/
S|gnature of Debtor1 Signature of Debtor 2

Date§ ji"iéi:i"i&i Date

Did you attach additional pages to Your Statement of Financial Affai'rs for individuals Fiiing for Banirrupicy (Ofiicial Form 107)?

’E~No

n Yes

Did you pay or agree to pay someone who is not an attorney to help you fi|i out bankruptcy forms?

D No
Cl Yes. Name of person . Aiiacti the Bankrupicy Peiiii'on Preparei’s Noiice,
Deciaration, and Signaiure (Ofdcial Form 119).

 

 

 

Ofnciai Form 107 Statement of Financiai Aifairs for individuals Filing for Bankruptcy page 12

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 49 Of 53

 

Fiil in this information to identify your case:

Debtor 1 w Hl MauM B 153 m

First Nams iiiiddle iEa'me Last Name

D ebtor 2
(Spouse, iflllir\g) Firei blame Middie Name Last Name

united states sankmptcy court forms i!!d§)_l` Q h Districl of \MQA[} mtd CDW

case number El Check ii this is an
tiiknewri) amended filing

 

 

 

 

Officia| Form 108
Statement of intention for lndividuals Fiiing Under Chapter‘ 7 arts

 

 

if you are an individual filing under chapter 'i', you must fill out this form if:
l creditors have claims secured by your property, or
l you have leased personai property and the lease has not explred.

¥ou must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

if two married people are filing together in a joint case, both are equai|y responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible |f more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known].

mist Your Creditors Who Have Secured Claims

i. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Officia| Form 1060), fill in the
'i information beiow. ‘;

§ identify the creditor and the property that is collateral - " ' What do you intend to _do with the property that " Did you claim tire property

secures a debt? ` ` as exempt on Schedule C?
medin ii Surrender tire properly. El No
g name:
»‘ ' """"`"` " " ' " ' ' |;iRetain the property and redeem it. [l Yes

D ' ' .
p:];;nr§);lon of ci Reiain the property and enter into a

securing debt Reaffr'rmaii'on Agreemeni.
El Reiain tire property and lexp|ain}:

 

 

 

 

§ Crediior’S U Surrender the property m NO =
z name:
z " " " _ ' m Reiain the property and redeem it. [;i Yes '
:;;:“r§’;'°“ °f ii Reiairi the property and enter into a
securing debt: Reaffirmati‘on Agreement. §
a Retain the property and [explain}:
§
i .

§ CredlfOI’S Cl Surrender the property 5 NO

name: , , . , ,, , ,,

§ El Retain the property and redeem it. El Yes §
i` Descripiion of
property

§ securing debt

E] Retain the property and enterinto a
Reafilrmaiiori Agreemeni.

g Retain the property and [explain]:

 

 

Crediior’s i;] Surrenderihe propertyl Cl No
\ namet §
z " ' ` ' ' Cl Retain the property and redeem it. |;i yes §

Description of
properly

El Reiain the property and enter into a l
securing debi: "

Reaflirmaiion Agreement.
Ei Reiain the property and [exp|ain}:

 

Ofnciai Form 108 Statement of intention for individuals Fiiing Under Chaptor 7 page '1
CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10:09:50 d Pg. 50 Oi 53

 

 

 
 

Debior1 Case number (lfkrrown)

   

Lasl Name 7

m List ¥our Unexpired Personal Property Leases

 

§ For any unexpired personai property lease that you listed in Schedule G: Executory Contracrs and Unexpired Leases (Officiai Form 1066),
fill in the informationhelow. Do not list real estate ieases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. ¥ou may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2].

Describe your unexpired personal property leases n n n n n Wi|i the iease be assumed?

 

 

 

 

 

 

 

 

 

 

§ i_es_sor’s name: C| NO §
Descrlplion of leased es §
property: §
i
; ' i
§ Lessor's name: E| Ng .
§ Description of leased m Yes
§ properly:
Lesso¢”s name: E| No
`_ Description of leased cl Yes §
prepare
i
Lessor’s name: |;| No §
l
l \;lYes
Description ot leased §
property:
Lessor‘s name: m No
§ ........... . . . t 7 7 ,, , , . . . ..:. .. ....... .. .. 7 m Yes
3 Descriptlon of leased
§ DFOPB'WI
Lessor’s name: E| No §
" ' ElYes ,
Descnptlon of leased fr
property:
i_essor”s namer i;| NO
§ m Yes §

: Description of ieased
properly:

 

 

Under penalty of perfury, l declare that i have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired iease.

x ,_

 

Signa Debtor 1 Signature of Debtor 2
Date §§§ §rGO fQ*O\D\ Date
MIDDrYYYY lumberva
Otiicial Form 108 Statement of intention for individuals Fiiing Under Chapter 7 page 2

CaSe 19-40245-|\/|JH DOC 1 Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 51 Of 53

 

AT&T
1015 Ocean Beach Hwy
Longview, WA 98632

BiZFi
460 S. Park Ave
New York, NY 10016

Capital One
333 Westlake Avenue N
Seattle, WA 98109

Chase Bank
270 Park Avenue
New York, NY 1001?

Fingerhut
6250 Ridgewood Dr
St Cloud, MN 56303

Heritage Bank
92? Commerce Avenue
Longview, WA 98632

Liqhthouse Acceptance
7118 NE 4th Plain Blvd
Vancouver, WA 98661

Les Schwab Tire
1420 Industrial Way
Longview, WA 98632

Lower Columbia Pathologists
720 14th Avenue
Lonqview, WA 98632

CaSe 19-40245-|\/|.]H DOC l

Filed 01/30/19 Ent. 01/30/19 10209:50 PQ. 52 Of 53

 

Nathaniel Rinker
1170 17th Avenue
Longview, WA 98632

Navient
PO Box 740351
Atlanta, GA 30374

Three Rivers Christian
2610 Ocean Beach Hwy
Longview, WA 98632

Tim Fisher / Retail BIOS
818 Eagle Ridqe Dr.
Bountiful, UT 84010

USA Funds
PO Box 740351
Atlanta, GA 30374

Red Canoe Credit Union
1418 l§TH Avenue
Longview, WA 98632

Jefferson Capital
16 McLeland Rd.
St Cloud, MN 56303

Ray Klein / Professional Credit Svc
400 International Way
Springfield, OR 974?7

CaSe 19-40245-|\/|.]H DOC l

Filed 01/30/19

Ent. 01/30/19 10209:50 PQ. 53 Of 53

 

